Exhibit 10.4

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

SUNEDISON, INC.

AND

SUNEDISON SEMICONDUCTOR LIMITED

DATED AS OF May 27, 2014

 

 



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”), made and entered into
effective as of May 27, 2014, is by and between SunEdison, Inc., a Delaware
corporation (“SunEdison”), and SunEdison Semiconductor Limited a company
organized and existing under the laws of Singapore and having its registered
office at 80 Robinson Road, #02-00, Singapore 068898 (“SSL”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Separation Agreement.

RECITALS

WHEREAS, SunEdison has determined that it would be appropriate, desirable and in
the best interests of SunEdison and the shareholders of SunEdison to separate
the SSL Business from SunEdison;

WHEREAS, SunEdison and SSL have entered into the Separation Agreement, dated as
of May 27, 2014 (the “Separation Agreement”), in connection with the separation
of the SSL Business from SunEdison;

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the separation of SSL and its subsidiaries from SunEdison; and

WHEREAS, following the separation by SunEdison described in the Separation
Agreement, SunEdison will cause SSL to make an offer and sale to the public of
SSL’s ordinary shares, which will take place pursuant to a registration
statement on Form S-1 (the “IPO”);

WHEREAS, in order to ensure an orderly transition under the Separation
Agreement, it will be necessary for the Parties to mutually provide certain
corporate, general and administrative services to the other Party on an interim,
transitional basis;

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, SunEdison and SSL hereby agree as
follows:

ARTICLE I – DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Separation Agreement. As used
herein, the following terms shall have the following meanings:

“Additional Services” has the meaning ascribed to such term in Section 2.1(b).

“Applicable Rate” means the Prime Rate plus two percent (2.0%), or such lower
rate as may from time to time represent the maximum rate of interest payable
under applicable Law.

“Applicable Services Termination Date” means, with respect to each Service, the
earlier of (A) the date on which the Service terminates pursuant to
Section 2.1(f)(i), (B) the date on which the Parties



--------------------------------------------------------------------------------

terminate such Service pursuant to Section 2.1(f)(ii)-(v), (C) the applicable
Termination Date provide for each Service set forth in any Annex or Schedule
thereto, or (D) the Expiration Date if a date is not provided pursuant to
Section 2.1(f)(i).

“Basis” has the meaning ascribed to such term in Section 2.4(a)(ii).

“Change of Control” has the meaning ascribed to such term in Section 2.1(f)(iv).

“Direct Charges” has the meaning ascribed to such term in Section 2.4(b).

“Effective Date” means the date of the closing of the IPO.

“Expiration Date” means the date which is twenty-four (24) months, or such other
date as the Parties may agree to in writing, after the Effective Date, or upon
the termination of all Services provided under the Annexes hereto.

“Force Majeure” has the meaning ascribed to such term in Section 3.7.

“FTE” means Full Time Equivalent, calculated as the ratio of hours worked to
provide a service in a period divided by the full time working hours in that
period for a single person. For illustration purposes only, a person with full
time working hours in a year of 2,080 hrs and providing 1,040 hours of services
in a calendar year is a FTE of .5 (= 1040hrs/2080hrs).

“Insolvency Event” means with respect to either Party, as applicable, (i) the
making by such Party of any assignment for the benefit of creditors of all or
substantially all of its assets or the admission by such Party in writing of its
inability to pay all or substantially all of its debts as they become due;
(ii) the adjudication of such Party as bankrupt or insolvent or the filing by
such Party of a petition or application to any tribunal for the appointment of a
trustee or receiver for such Party or any substantial part of the assets of such
Party; or (iii) the commencement of any voluntary or involuntary bankruptcy
proceedings (and, with respect to involuntary bankruptcy proceedings, the
failure of such proceedings to be discharged within sixty (60) days),
reorganization proceedings or similar proceeding with respect to such Party or
the entry of an order appointing a trustee or receiver or approving a petition
in any such proceeding.

“Liaison” has the meaning set forth in Section 2.1(g)(iii).

“Party” means each of SunEdison and SSL, respectively, and together they are
collectively referred to as the “Parties”.

“SSL Business” means (a) the worldwide semiconductor business of SunEdison and
its Subsidiaries and Affiliates prior to the date hereof as described in the
Form S-1 (including in any amendments or supplements thereto) as the
“semiconductor business”, “our business” or similar terms to refer to the
semiconductor materials business as operated as a business segment of SunEdison
for periods prior to the Effective Date and (b) without limiting the foregoing
clause (a) and except as otherwise expressly provided in this Agreement, any
terminated, divested or discontinued businesses, Assets or operations that were
of such a nature that they would be part of the SSL Business (as described in
the foregoing clause (a)) had they not been terminated, divested or discontinued
(regardless of whether they ever operated under the “SunEdison” name).

“SSL Group” means SSL and those specific Affiliates set forth on Exhibit A
attached hereto and incorporated herein by this reference. For the avoidance of
doubt, for purposes of this Agreement, no member of the SunEdison Group shall be
deemed to be an Affiliate of any member of the SSL Group after the Effective
Date.



--------------------------------------------------------------------------------

“Service” means any one of the services described in the Annexes to this
Agreement and referred to in Section 2.1(a) and the Additional Services referred
to in Section 2.1(b), with two or more of such Services collectively referred to
as “Services”.

“Service Fee” has the meaning ascribed to such term in Section 2.4(a)(i).

“Service Provider” has the meaning ascribed to such term in the relevant Annex
for each Service.

“Service Recipient” has the meaning ascribed to such term in the relevant Annex
for each Service.

“SOW” has the meaning ascribed to such term in Section 2.1(b).

“Standard Rates” shall mean, with respect to each Service provided hereunder,
the default rate for such Service provided on the relevant Annex and charged
other than on a fixed and pre-determined basis.

“SunEdison Group” means SunEdison and its Affiliates. For the avoidance of
doubt, for purposes of this Agreement, no member of the SSL Group shall be
deemed to be an Affiliate of any member of the SunEdison Group after the
Effective Date.

“Termination Date” has the meaning ascribed to such term in the relevant Annex
for each Service.

“Third-Party License” has the meaning ascribed to such term in
Section 2.1(c)(i).

Section 1.2 Interpretation. In this Agreement:

(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires;

(b) the terms “hereof,” “herein,” “herewith” and words of similar import, and
the term “Agreement” shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the Schedules, Exhibits and
Appendices hereto and thereto) and not to any particular provision of this
Agreement;

(c) Article, Section, Exhibit, Schedule and Annex references are to the
Articles, Sections, Exhibits, Schedules and Annexes to this Agreement unless
otherwise specified;

(d) the word “including” and words of similar import when used in this Agreement
means “including, without limitation”;

(e) the word “or” shall not be exclusive;

(f) unless expressly stated to the contrary in this Agreement, all references to
“the date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and
words of similar import shall all be references to the date first stated in the
preamble to this Agreement, regardless of any amendment or restatement hereof;



--------------------------------------------------------------------------------

(g) unless otherwise provided, all references to “$” or “dollars” are to United
States dollars; and

(h) references to the performance, discharge or fulfillment of any Liability in
accordance with its terms shall have meaning only to the extent such Liability
has terms, and if the Liability does not have terms, the reference shall mean
performance, discharge or fulfillment of such Liability.

ARTICLE II – PROVISION OF SERVICES

Section 2.1 Provision of Services by the Parties.

(a) Services to be Provided. Commencing on the Effective Date, subject to the
other provisions of this Agreement, the Parties shall provide or cause to be
provided to the other Party each of the Services described in the Annexes to
this Agreement, for the time period and upon the terms and conditions set forth
in each Annex. Except for the Services expressly contemplated to be provided in
accordance with this Section 2.1, the Parties shall have no obligation under
this Agreement to provide any services to the other Party or their respective
group or in respect of any business, assets or properties not forming part of
such group as of the Effective Date.

(b) Nature and Quality of Services. The quality of the Services provided by one
Party to the other shall be substantially similar to those provided to each
Party’s own group and, where applicable, substantially consistent with the
quality and scope of the Services provided prior to the Effective Date. If
either Party identifies any commercial or other service that is needed by it to
assure a smooth and orderly transition of the businesses in connection with the
consummation of the transactions contemplated by the Separation Agreement, and
that is not otherwise governed by the provisions of the Separation Agreement or
any other agreement among the Parties, the Parties will cooperate in good faith
in determining whether there is a mutually acceptable basis on which the other
Party will provide such service and shall document such basis in a Statement of
Work (a “SOW”). Any such additional services that the Parties may provide are
herein referred to as “Additional Services”. Any such Additional Services so
provided by SunEdison shall constitute Services under this Agreement and be
subject in all respects to the provisions of this Agreement as if fully set
forth in an Annex as of the date hereof and shall be based on the terms included
in the applicable Annex if not otherwise agreed in a SOW.

(c) Limitations; Resource Allocations.

(i) Notwithstanding anything to the contrary in this Agreement, neither Party
shall be required to perform Services hereunder or take any actions relating
thereto that conflict with or violate any applicable Law, contract, license,
authorization, certification or permit or the Parties’ respective governance
policies, as they may be amended from time to time. Without limiting the above,
the provision of the Services may require consents, waivers, or approvals from
certain third parties under permits, licenses and agreements to which the
Parties or one of their respective Affiliates is a party (a “Third Party
License”) to enable SunEdison or SSL to provide the Services. Each Party shall
promptly notify the other, providing reasonable detail of any specific
impairment in the ability to provide any Services by reason of the limitations
described in this Section 2.1(c)(i). The Parties will use commercially
reasonable efforts to develop a resolution that enables the Parties to continue
the provision of the Services, including obtaining any required consents,
waivers or approvals under a Third Party License, with the costs of obtaining
such consents, waivers or approvals being the responsibility of service



--------------------------------------------------------------------------------

recipient, subject however to the prior written approval of such Party receiving
the service before such costs shall be borne. If no commercially reasonable
resolution is available within sixty (60) calendar days of notice of such
impairment, either Party may, without any liability hereunder, immediately
terminate the affected Service by providing written notice to the other Party.

(ii) The Parties hereby represent and agree that each Party and the other
members of the respective group will use the Services provided hereunder only in
accordance with all applicable Laws, and in accordance with the conditions,
rules, regulations and specifications which may be set forth in any manuals,
materials, documents or instructions made available or communicated by one Party
to the other Party or any of the other members of the such Party’s group on an
ongoing basis throughout the term of this Agreement.

(iii) The Parties acknowledge that each Party provides similar services to
itself and other members of their respective group. Consequently, each Party
may, from time to time, experience competing demands for its various services.
Accordingly, the Parties agree that the other Party may use its reasonable
discretion in prioritizing requests for service delivery among the other group
and other members of their own group, in each case consistent with past
practices; provided that each Party communicates scheduling issues associated
with the delivery of any particular service hereunder with the relevant
personnel from the other Party, and each Party makes commercially reasonable
efforts to accommodate requests for services (provided such services requested
are consistent with services provided to the other group by SunEdison prior to
the Effective Date). Neither Party shall be required to add or retain staff,
equipment, facilities or other resources in order to provide any Service unless
otherwise agreed in the applicable Annex. Each Party shall have the right to
outsource all or portions of some Services to qualified third parties if such
Party deems it necessary for it and the other members of its group’s personnel
to continue to adequately perform their other job functions.

(iv) If the Parties receive written notice from any third party service provider
that such Person intends to terminate a service pursuant to which the Party
provide a Service to the other or any member of the other’s group, then such
Party shall provide a copy of the written notice to the other Party and shall
use commercially reasonable efforts to secure the continued provision of that
service from such third party or an alternative service provider. If continued
provision of that service from such third party or an alternative service
provider is not possible, the Party formerly providing such service to the other
shall not be required to provide the affected Service.

(d) Transition of Services. The Parties acknowledge the transitional nature of
the Services. Accordingly, each Party agrees to use commercially reasonable
efforts to make a transition of each Service to its own internal organization or
to obtain alternate third-party sources to provide such Services within
twenty-four (24) months after the execution of this Agreement.

(e) Services Not Included. It is not the intent of either Party to render or
receive from the other Party, professional advice or opinions, whether with
regard to tax, legal, treasury, finance, employment or other business and
financial matters, technical advice, whether with regard to information
technology or other matters, or the handling of or addressing environmental
matters. Neither party shall rely on, or construe, any Service rendered by or on
behalf of the other Party as such professional advice or opinions or technical
advice, and each Party shall seek third-party professional advice and opinions
or technical advice as it may desire or need.

(f) Cancellation of Services Prior to Expiration Date.



--------------------------------------------------------------------------------

(i) Subject to Section 2.1(f)(ii), neither Party shall have an obligation to
provide any Service beyond the earlier of (A) the Termination Date for such
Service as provided in the applicable Annex for such Service, (B) the Expiration
Date, (C) any time following announcement of a transaction involving a Change of
Control of SSL, or (D) any time either Party (or any member of the such Party’s
group) shall have failed to perform any of its material obligations under this
Agreement relating to any Service or any part thereof and the other Party has
provided notice in writing in accordance with Section 3.9 of such failure and
such failure except as set forth in subsection (1) below with respect to a
payment failure, shall have continued uncured for a period of thirty (30) days
after receipt by the Party failing to perform of written notice of such failure
or is incapable of remedy. For the avoidance of doubt, the failure by one Party
to pay the full amount of any invoiced amount when due shall be considered a
breach of such Party’s material obligations under this Agreement, unless such
failure to pay (1) is cured within two (2) business days to the satisfaction of
the Party that should have received payment or (2) results from a good faith
dispute in accordance with and subject to Section 2.5. In the event of a Change
of Control of SSL pursuant to Section 2.1(f)(iv) SunEdison may elect, by
delivery of notice in writing to SSL in accordance with Section 3.9, to
terminate any or all Services hereunder, such termination to take effect on the
date or dates specified by SunEdison in such notice; provided that without the
written consent of SSL, no such termination of Service shall occur prior to the
closing of such Change of Control transaction.

(ii) Unless otherwise provided in the relevant Annex for such Services, each
Party shall have the option to terminate this Agreement or any one or more of
the Services, in whole or in part, at any time prior to the Expiration Date;
provided that such Party gives the other Party at least forty (45) days prior
written notice of its election to exercise such option. During the Term, a Party
may cause the other Party to resume the provision of any previously-terminated
Service, at a cost determined in accordance with the relevant Annex, by
providing SunEdison with written notice of the desire to resume such Service.

(iii) Either Party may terminate this Agreement at any time with immediate
effect upon serving written notice upon the other Party if the other Party
suffers an Insolvency Event.

(iv) The Parties acknowledge and agree that the acquisition of a controlling
interest of SSL, or any member of the SSL Group possessing rights under this
Agreement, by certain third parties which may have a conflict of interest with
the business objectives of SunEdison presents a potential risk to SunEdison.
Therefore, the Parties agree as follows. If a third party obtains a controlling
interest in SSL or a member of the SSL Group is merged or consolidated with a
third party (in each case, a “Change in Control”), then the terms and conditions
of this Agreement shall be binding on and inure to the benefit of any such third
party that is a successor in interest of SSL or member of the SSL Group, as the
case may be, and SunEdison shall remain bound to all of its obligations and
entitled to all of its rights hereunder, except that, SunEdison shall have the
right upon ten (10) days written notice, such notice to be provided within
thirty (30) days of such Change in Control, to immediately terminate this
Agreement. For purposes hereof “controlling interest” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of the applicable Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding the above
sentences in this Section 2.1(f)(iv) or any other term of this Agreement, in the
event a third party (which is active in any field which includes: the
manufacture of polysilicon; the growth, processing and manufacture of silicon
crystals and single or multi-crystalline ingots for use as a substrate for solar
cell production; the processing and manufacture of solar wafers used in the
photovoltaic industry; the design, processing and



--------------------------------------------------------------------------------

manufacture of solar cells; and the design, processing and manufacture of
modules, trackers, inverters and any and all balance of system hardware and
software used in photovoltaic systems making, using or selling a semiconductor
to convert solar energy to electricity; and is engaged in the generation,
storage, transmission, distribution, control or monitoring of electrical power
and electrical energy obtained from photovoltaic conversion of solar radiation
and other renewable energy sources such as wind, moving water (including rain,
tides and waves), organic plant and waste material (eligible biomass), and the
earth’s heat (geothermal)) gains a controlling interest in SSL or a member of
the SSL Group, then SunEdison shall have the right upon thirty (30) days written
notice to terminate this Agreement and all associated Services.

(v) Upon completion of the sale or other disposition of any portion of SSL’s
business, assets or properties (in each case, considered on a consolidated
basis), SunEdison’s obligation to provide any Service in respect of the
business, assets or properties so disposed shall terminate automatically and
without any notice or other action by SSL, and the aggregate level or volume of
such Service required to be provided to SSL (and, in the case of a Service, if
any, for which the cost is not specified as a Service Fee, the service costs
payable by SSL in respect thereof shall be reduced appropriately upon mutual
written consent of the Parties. In the event of such a sale or other
disposition, SSL shall remain liable for the payment for any Services Fees
attributable to Services performed on account of such business, asset or
property prior to the event.

(vi) Following the Applicable Services Termination Date and except as otherwise
agreed to by SunEdison and SSL, neither SunEdison nor SSL will be under any
further obligation with respect to any Service so terminated; provided that each
Party will remain obligated for any Service Fees for the terminated Service
through the Applicable Services Termination Date.

(g) Management of Services by the Parties; Liaisons.

(i) Except as may otherwise be expressly provided in this Agreement, the
management of and control over the provision of the Services by SunEdison shall
reside solely with SunEdison and notwithstanding anything to the contrary
SunEdison shall be permitted to choose the personnel, methodology, systems,
applications and third party providers it utilizes in the provision of such
Services; provided that SunEdison shall remain responsible for the performance
of the Services in accordance with this Agreement. The provision, use of and
access to the Services shall be subject to (i) SunEdison’s business, operational
and technical environment, standards, policies and procedures as in effect from
time to time, (ii) applicable Law and (iii) the terms of this Agreement.

(ii) Except as may otherwise be expressly provided in this Agreement, the
management of and control over the provision of the Services by SSL shall reside
solely with SSL and notwithstanding anything to the contrary SSL shall be
permitted to choose the personnel, methodology, systems, applications and third
party providers it utilizes in the provision of such Services; provided that SSL
shall remain responsible for the performance of the Services in accordance with
this Agreement. The provision, use of and access to the Services shall be
subject to (i) SSL’s business, operational and technical environment, standards,
policies and procedures as in effect from time to time, (ii) applicable Law and
(iii) the terms of this Agreement.

(iii) Each Party shall designate one representative to act as such Party’s
primary contact person in connection with the Services (each, a “Liaison”) and
each Party, at its discretion, may also designate a separate Liaison for each
Service provided under each Annex



--------------------------------------------------------------------------------

(who shall act as such Party’s primary contact person in connection with the
applicable Service). The Liaisons will oversee the implementation and ongoing
operation of this Agreement and shall attempt in good faith to resolve disputes
between the Parties subject to the terms of this Agreement and Sections 2.7 and
3.11. The parties have designated their respective initial Liaisons and provided
contact information therefor on Schedule A. The parties shall ensure that their
respective Liaisons shall meet in person or telephonically at such times as are
reasonably requested by SunEdison or SSL to review and discuss the status of,
and any issues arising in connection with, the Services or this Agreement. Each
Party may re-designate its Liaison(s) from time to time; provided that it shall
notify the other party in writing of the name and contact information for the
newly designated Liaison in accordance with Section 3.9. If the Liaisons are
unable to make a decision, resolve a dispute or agree upon any necessary action,
the unresolved matter shall be referred to the senior legal officer of each of
SunEdison and SSL (who shall be notified to the other Party for such purpose
from time to time), who shall attempt in good faith within a period of fifteen
(15) days to conclusively resolve any such matter. Subject to the dispute
resolution procedure for disputed amounts set forth in Section 2.7, if such
senior legal officers of the Parties are unable to resolve the dispute within
thirty (30) days from the date such dispute was submitted for consideration or
such longer period as the Parties may agree, either Party may pursue its
remedies under Section 3.11.

Section 2.2 Access and Information.

(a) SunEdison Access. In order to enable the provision of the Services by
SunEdison, SSL agrees that upon reasonable notice it shall provide to the
employees of SunEdison and any of SunEdison’s affiliates, as applicable, and to
any third-party service providers or subcontractors who provide Services, at no
cost to SunEdison, access to the facilities, assets and books and records of
SSL’s business, in all cases to the extent necessary for SunEdison to fulfill
its obligations under this Agreement. During the Term, SSL shall cooperate with
and promptly provide all information requested by SunEdison necessary to enable
SunEdison to provide the Services.

(b) SunEdison agrees that all of its and its affiliates’ employees and any
third-party service providers and subcontractors, when on the property of SSL or
when given access to any equipment, computer, software, network or files owned
or controlled by SSL, shall conform to the policies and procedures of SSL
concerning health, safety and security which are made known to SunEdison in
advance in writing.

(c) SSL Access. In order to enable the provision of the Services by SSL,
SunEdison agrees that upon reasonable notice it shall provide to the employees
of SSL and any of SSL’s affiliates, as applicable, and to any third-party
service providers or subcontractors who provide Services, at no cost to SSL,
access to the facilities, assets and books and records of SunEdison’s business,
in all cases to the extent necessary for SSL to fulfill its obligations under
this Agreement. During the Term, SunEdison shall cooperate with and promptly
provide all information requested by SSL necessary to enable SSL to provide the
Services.

(d) SSL agrees that all of its and its affiliates’ employees and any third-party
service providers and subcontractors, when on the property of SunEdison or when
given access to any equipment, computer, software, network or files owned or
controlled by SunEdison, shall conform to the policies and procedures of
SunEdison concerning health, safety and security which are made known to SSL in
advance in writing.

Section 2.3 Responsibility For Wages And Fees. For such time as any employees of
the Parties or any of their respective affiliates provide Services to the other
Party under this Agreement, (a)



--------------------------------------------------------------------------------

such employees will remain employees of their direct employer or such affiliate,
as applicable, and shall not be deemed to be employees of the Party receiving
Services for any purpose, and (b) each Party or such affiliate of the Parties,
as applicable, shall be solely responsible for the payment and provision of all
wages, bonuses and commissions, employee benefits, including severance and
worker’s compensation, and the withholding and payment of applicable taxes
relating to such employment.

Section 2.4 Fees for Services.

(a) Service Fees.

(i) Each Party shall pay to the other Party a monthly fee (each a “Service Fee”)
for each of the Services as specified on the applicable Annex for each Service
(subject to adjustment as set forth in clause (iii) immediately below) for each
month up to and including the month in which the Applicable Services Termination
Date for each such Service occurs. Notwithstanding the foregoing, certain
Service Fees are identified on the Annexes as being payable on other than a
monthly basis, in which case each such Service Fee shall be payable as set forth
on the applicable Annex. Each Party remitting payment for the Service Fees shall
be responsible for all (i) foreign exchange charges and (ii) applicable taxes
(including, value added taxes) imposed on the performance of the Services (which
such taxes shall be incremental to other payments or charges identified in this
Agreement), other than any taxes imposed on the income of the Party providing
the Services. All Service Fees payable under this Agreement shall be paid (i) in
U.S. dollars, and (ii) free and clear of all deductions or withholdings unless
the deduction or withholding is required by applicable Law.

(ii) For any Service Fee based upon FTE calculations or estimated total annual
hours for a particular Service, each Party has provided an estimated FTE number
or total annual hours (“Basis”) in the applicable Annex that is based upon 2013
calculations for such Service. On a semi-annual basis, or earlier if requested
by either Party, the Parties shall meet to discuss and modify Basis
calculations. Any modifications to the Service Fees and or Basis shall be
commemorated by an amendment to the applicable Annex signed by both Parties.

(iii) Except as otherwise noted on the Annexes, the Service Fee for each Service
shall be increased on January 1, 2015 and on January 1 of each succeeding
calendar year by a percentage amount equal to five (5) percent.

(b) Direct Charges. In addition to the fees set forth above, to the extent
reasonably practicable, the following external cost items directly related to
the Parties’ respective businesses will be directly charged to such Party
(“Direct Charges”): (1) outside legal fees, outside accounting fees, fees and
expenses of other external advisors and consultants; (2) costs associated with
any telecommunications contracts or information service licenses; and
(3) insurance costs, including general liability, automobile liability,
comprehensive liability, excess liability, property and directors and officers
insurance.

Section 2.5 Payment of Fees.

(a) Except where other billing and/or payment terms are expressly set forth in
any Annex hereto, on or before the fifteenth (15th) day of each month during the
term of this Agreement, each Party shall make a diligent effort to submit to the
other Party an invoice for the Services provided hereunder during the
immediately preceding calendar month; provided, that failure to do so shall not
constitute grounds for either Party to refuse or delay payment of such invoices.
Except for (i) amounts being disputed in good faith in accordance with
Section 2.7 and (ii) third party invoices for Direct Charges pursuant to
Section 2.4(b), each Party shall remit payment within thirty (30) days after its
receipt



--------------------------------------------------------------------------------

of such invoice. If a Party fails to make any payment when due, the Party
submitting the invoice, at its discretion, may charge the other Party for
interest on all amounts then due at the Applicable Rate, and all costs of
collection, including attorneys’ fees and court costs. Unless otherwise agreed
to in writing, the Parties shall remit all funds due under this Agreement to the
other by wire transfer in immediately available funds. The Parties shall provide
wiring instructions no later than upon the issuance of the first invoice, which
may be revised from time to time upon reasonable notice to the other Party:

(b) To the extent reasonably practicable, all third party invoices for Direct
Charges shall be submitted to deserving Party for payment and such Party shall
remit payment no later than one (1) business day prior to the date such third
party invoice is due. For Direct Charges not made directly to the deserving
Party, if any, SunEdison or SSL, as the case may be, shall include such amounts
in the monthly invoice to other Party.

Section 2.6 Records Maintenance and Audits. Each Party shall, for the time
period required by applicable Law after the termination of this Agreement,
maintain records and other evidence sufficient to accurately and properly
reflect the performance of the Services hereunder and the amounts due determined
in accordance with Section 2.1. Each Party or its representatives shall have
reasonable access, after requesting such access in writing in advance, during
normal business hours to such records for the purpose of auditing and verifying
the accuracy of the invoices submitted regarding such amounts due. Any such
audits performed by or on behalf of one Party shall be at such Party’s sole cost
and expense. The Parties shall have the right to audit the other Party’s books
for a period of one (1) year after the month in which the Services were
rendered, except in those circumstances where contracts by one Party or any of
the members of such Party’s group with third parties limit the audit period to
less than one year.

Section 2.7 Disputed Amounts. In the event of a good-faith dispute as to the
amount and/or propriety of any invoices or any portions thereof submitted
pursuant to Section 2.7, if any, the Parties shall pay all undisputed charges on
such invoice, but shall be entitled to withhold payment of any amount in dispute
and shall promptly notify the other Party in writing of such disputed amounts
and the reasons each such charge is disputed. Upon written request, each Party
shall use commercially reasonable efforts to provide the other with sufficient
records relating to the disputed charge so as to enable the Parties to resolve
the dispute. In the event the Parties are unable to resolve the dispute within
thirty (30) days after the invoice becomes due, the matter shall be submitted to
KPMG, or such other accounting firm as the Parties shall agree. Such accounting
firm shall act as an expert and not as an arbitrator to calculate, based solely
on the written submissions of the Parties (and not by independent
investigation), the disputed amount or propriety of any invoice. The fees and
expenses related to such resolution of the dispute by such firm shall be borne
50% by SSL and 50% by SunEdison. Each Party shall remit payment of the amount
determined by such firm to be properly payable not later than ten (10) days
following such determination, together with interest thereon calculated daily at
the Applicable Rate. In the event of any overpayments by one Party, the other
Party agrees to promptly (a) refund any such overpaid amount, as well as (b) pay
interest on the overpayment calculated daily at the Applicable Rate. Except for
any dispute to the extent relating to any interpretation of Law or terms of this
Agreement, the determination of such accounting firm in resolution of the
dispute shall be final and binding upon the Parties and enforceable by either
Party in any court of competent jurisdiction, absent fraud or manifest error. So
long as the Parties are attempting in good faith to resolve the dispute, neither
Party shall be entitled to terminate the Services related to, or the cause of,
the disputed amounts.

Section 2.8 Undisputed Amounts. Any statement or payment not disputed in writing
by either Party within one year of the date of such statement or payment shall,
absent fraud or manifest error, be considered final and binding and no longer
subject to dispute or adjustment.



--------------------------------------------------------------------------------

ARTICLE III – CONFIDENTIALITY

Section 3.1 Confidentiality. Each Party acknowledges and agrees that in
connection with the rights and licenses granted under this Agreement, it may
gain access to Confidential Information of the other Party and each Party hereby
agrees that all such information shall be subject to the provisions of the
Mutual Non-Disclosure Agreement executed by the Parties and in force as of the
Effective Date (the “Mutual Non-Disclosure Agreement”). For the avoidance of
doubt, the Parties hereby acknowledge and agree the provisions of the Mutual
Non-Disclosure Agreement shall survive for a period of ten (10) years following
the expiration or termination of this Agreement.

ARTICLE IV – MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate on the Expiration Date,
unless terminated earlier pursuant to Section 2.1(f). Each Annex shall terminate
in accordance with the Services Term set forth therein, but in no event on a
date after the Expiration Date.

Section 4.2 Counterparts; Entire Agreement.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.

(b) This Agreement and Separation Agreement and the exhibits hereto and thereto
contain the entire agreement between the parties with respect to the subject
matter hereof, supersedes all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter and there are no agreements or understandings between the parties
with respect to such subject matter other than those set forth or referred to
herein and therein.

(c) Each party hereto acknowledges that it and each other party hereto may
execute this Agreement by facsimile, stamp or mechanical signature. Each party
hereto expressly adopts and confirms each such facsimile, stamp or mechanical
signature made in its respective name as if it were a manual signature, agrees
that it shall not assert that any such signature is not adequate to bind such
party to the same extent as if it were signed manually and agrees that at the
reasonable request of any other party hereto at any time it shall as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof).

Section 4.3 No Third Party Beneficiaries. The provisions of this Agreement are
enforceable solely by the Parties to the Agreement and no assignee or other
person shall have the right, separate and apart from the Parties hereto, to
enforce any provisions of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement; provided that the
limitations of liability in Section 3.6 shall inure to the benefit of, and be
enforceable by, SunEdison, SSL and each of the members of their respective
group.

Section 4.4 No Fiduciary Duties. It is expressly understood and agreed that this
Agreement is a purely commercial transaction between SunEdison and SSL and that
nothing stated herein shall operate to create any special or fiduciary duty that
either Party or any of its Affiliates shall owe to the other Party or vice
versa. Nothing stated herein shall obligate or require SunEdison to do anything
which SunEdison deems to be detrimental or injurious to any other business or
commercial activities of either SunEdison or any of the members of the SunEdison
Group, and it is expressly understood and agreed that SunEdison shall be obliged
to exert only commercially reasonable efforts in providing Services hereunder.
The parties acknowledge and agree that this Agreement does not create a
fiduciary relationship, partnership, joint venture or relationships of trust or
agency between the parties and that all Services are provided by SunEdison as an
independent contractor.



--------------------------------------------------------------------------------

Section 4.5 Limited Warranty; Limitation of Liability.

(a) Each Party represents that it will use reasonable care in providing Services
to the other Party, and such Services shall be provided by in accordance with
all applicable laws, rules, and regulations. EXCEPT AS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, ALL SERVICES AND PRODUCTS ARE RENDERED AND
PROVIDED AS IS, WHERE IS, WITH ALL FAULTS, AND NEITHER PARTY MAKES, AND HEREBY
DISCLAIMS AND NEGATES ANY AND ALL, REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES RENDERED OR
PRODUCTS OBTAINED FOR THE OTHER PARTY. FURTHERMORE, NEITHER PARTY MAY RELY UPON
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE MADE TO ONE PARTY BY THE
OTHER PARTY (INCLUDING, A MEMBER OF SUCH PARTY’S GROUP) PERFORMING SERVICES ON
BEHALF OF A PARTY HEREUNDER, UNLESS SUCH PARTY MAKES AN EXPRESS WARRANTY.

(b) In the event of any breach of this Agreement by one Party with respect to
any error or defect in the provision of any Service, the breaching Party shall
correct in all material respects such error or defect or perform again in all
material respects such Service at the request of the non-breaching Party and at
the expense of the other Party. The remedy set forth in this Section 4.5(b)
shall be the only remedy of for any such breach. To be effective, any such
request must (i) specify in reasonable detail the particular error or defect,
(ii) be made no more than thirty (30) days from the date such service was
provided, and (iii) be made no less than thirty (30) days prior to the date the
Party ceases to provide such service.

(c) IT IS EXPRESSLY UNDERSTOOD BY SSL THAT SUNEDISON AND THE MEMBERS OF THE
SUNEDISON GROUP SHALL HAVE NO LIABILITY FOR THE FAILURE TO PERFORM ANY SERVICES
HEREUNDER AND FURTHER THAT SUNEDISON AND THE MEMBERS OF THE SUNEDISON GROUP
SHALL HAVE NO LIABILITY WHATSOEVER FOR THE SERVICES PROVIDED BY ANY THIRD PARTY,
UNLESS IN EITHER EVENT SUCH SERVICES ARE PROVIDED IN A MANNER THAT CONSTITUTES
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUNEDISON OR THE MEMBERS
OF THE SUNEDISON GROUP. SSL AGREES THAT THE REMUNERATION PAID TO SUNEDISON
HEREUNDER FOR THE SERVICES TO BE PERFORMED REFLECT THIS LIMITATION OF LIABILITY
AND DISCLAIMER OF WARRANTIES. IN NO EVENT SHALL SUNEDISON BE LIABLE TO SSL OR
ANY OTHER PERSON FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, LOST PROFITS, LOSS OF GOODWILL, OR LOST OPPORTUNITIES,
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SERVICES OR FROM THE BREACH OF
THIS AGREEMENT, REGARDLESS OF THE FAULT OF SUNEDISON, ANY MEMBERS OF THE
SUNEDISON GROUP, OR ANY THIRD PARTY PROVIDER OR WHETHER SUNEDISON, ANY OF THE
MEMBERS OF THE SUNEDISON GROUP, OR THE THIRD PARTY PROVIDER ARE CONCURRENTLY,
PARTIALLY, OR SOLELY NEGLIGENT. TO THE EXTENT ANY THIRD PARTY PROVIDER HAS
LIMITED ITS LIABILITY TO SUNEDISON OR ANY MEMBER OF THE SUNEDISON GROUP FOR
SERVICES UNDER AN OUTSOURCING OR OTHER AGREEMENT, SSL AGREES TO BE BOUND BY SUCH
LIMITATION OF LIABILITY FOR ANY PRODUCT OR SERVICE PROVIDED TO SSL BY SUCH THIRD
PARTY PROVIDER UNDER SUNEDISON’S OR SUCH MEMBER OF THE



--------------------------------------------------------------------------------

SUNEDISON GROUP’S AGREEMENT. EXCEPT IN CASES OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, SUNEDISON’S AND THE MEMBERS OF THE SUNEDISON GROUP’S COLLECTIVE
MAXIMUM LIABILITY TO SSL WITH RESPECT TO ALL CLAIMS ARISING OUT OF THIS
AGREEMENT SHALL BE LIMITED IN THE AGGREGATE TO THE AMOUNT PAYABLE HEREUNDER BY
SSL (EXCLUDING DIRECT CHARGES).

(d) IT IS EXPRESSLY UNDERSTOOD BY SUNEDISON THAT SSL AND THE MEMBERS OF THE SSL
GROUP SHALL HAVE NO LIABILITY FOR THE FAILURE TO PERFORM ANY SERVICES HEREUNDER
AND FURTHER THAT SSL AND THE MEMBERS OF THE SSL GROUP SHALL HAVE NO LIABILITY
WHATSOEVER FOR THE SERVICES PROVIDED BY ANY THIRD PARTY, UNLESS IN EITHER EVENT
SUCH SERVICES ARE PROVIDED IN A MANNER THAT CONSTITUTES GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF SSL OR THE MEMBERS OF THE SSL GROUP. SUNEDISON
AGREES THAT THE REMUNERATION PAID TO SSL HEREUNDER FOR THE SERVICES TO BE
PERFORMED REFLECT THIS LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES. IN
NO EVENT SHALL SSL BE LIABLE TO SUNEDISON OR ANY OTHER PERSON FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, LOST PROFITS,
LOSS OF GOODWILL, OR LOST OPPORTUNITIES, RESULTING FROM ANY ERROR IN THE
PERFORMANCE OF SERVICES OR FROM THE BREACH OF THIS AGREEMENT, REGARDLESS OF THE
FAULT OF SSL, ANY MEMBERS OF THE SSL GROUP, OR ANY THIRD PARTY PROVIDER OR
WHETHER SSL, ANY OF THE MEMBERS OF THE SSL GROUP, OR THE THIRD PARTY PROVIDER
ARE CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT. TO THE EXTENT ANY THIRD PARTY
PROVIDER HAS LIMITED ITS LIABILITY TO SSL OR ANY MEMBER OF THE SSL GROUP FOR
SERVICES UNDER AN OUTSOURCING OR OTHER AGREEMENT, SUNEDISON AGREES TO BE BOUND
BY SUCH LIMITATION OF LIABILITY FOR ANY PRODUCT OR SERVICE PROVIDED TO SUNEDISON
BY SUCH THIRD PARTY PROVIDER UNDER SSL’S OR SUCH MEMBER OF THE SSL GROUP’S
AGREEMENT. EXCEPT IN CASES OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SSL’S AND
THE MEMBERS OF THE SSL GROUP’S COLLECTIVE MAXIMUM LIABILITY TO SUNEDISON WITH
RESPECT TO ALL CLAIMS ARISING OUT OF THIS AGREEMENT SHALL BE LIMITED IN THE
AGGREGATE TO THE AMOUNT PAYABLE HEREUNDER BY SUNEDISON (EXCLUDING DIRECT
CHARGES).

Section 4.6 Force Majeure. Neither party shall be deemed in default of this
Agreement or any Ancillary Agreement for failure to fulfill any obligation,
other than a delay or failure to make a payment, so long as and to the extent to
which any delay or failure in the fulfillment of such obligations is prevented,
frustrated, hindered or delayed as a consequence of circumstances of force
majeure. In the event of any such excused delay, the time for performance shall
be extended for a period equal to the time lost by reason of the delay. A party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event, (a) provide written notice to the other
party of the nature and extent of any such force majeure condition, and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as reasonably practicable. The requirement that any
force majeure situation be removed or remedied with all reasonable diligence
shall not require the settlement of strikes, lockouts or other labor difficulty
by the Party involved, contrary to its wishes. Rather, all such difficulties may
be handled entirely within the discretion of the Party concerned. The term
“force majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
reasonably have been foreseen by such party (or such Person) or, if it could
reasonably have been foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities, other national or international calamities or
acts of terrorism or failures of energy sources or distribution or
transportation



--------------------------------------------------------------------------------

facilities. Notwithstanding the foregoing, the receipt by a Party of an
unsolicited takeover offer or other acquisition proposal, even if unforeseen or
unavoidable, and such Party’s response thereto, shall not be deemed an event of
force majeure.

Section 4.7 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments as may be required for a
Party to provide the services hereunder and to perform such other additional
acts as may be necessary or appropriate to effectuate, carry out, and perform
all of the terms and provisions of this Agreement. SSL covenants and agrees to
cause the other members of the SSL Group to comply with all the terms and
conditions set forth in this Agreement and acknowledges it shall be liable for
any breach of the terms of this Agreement caused by any member of the SSL Group.
SunEdison covenants and agrees to cause the other members of the SunEdison Group
to comply with all the terms and conditions set forth in this Agreement and
acknowledges it shall be liable for any breach of the terms of this Agreement
caused by any member of the SunEdison Group.

Section 4.8 Notices. All notices, requests, claims, demands or other
communications under this Agreement and, to the extent applicable and unless
otherwise provided therein, under each of the Ancillary Agreements, shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
facsimile or electronic transmission with receipt confirmed (followed by
delivery of an original via overnight courier service), or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 3.9):

If to SunEdison, to:

SunEdison, Inc.

501 Pearl Drive

St. Peters, MO 63776

Attention: General Counsel

Facsimile: 866-773-0793

Email: mtruong@sunedison.com

If to SSL, to:

SunEdison Semiconductor Limited

501 Pearl Drive

St. Peters, MO 63376Attention: General Counsel

Facsimile: 636-474-5158

Email: stownsley@sunedison.com

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

Section 4.9 Governing Law, Consent to Jurisdiction and Waiver of Right to Jury
Trial.

(a) This Agreement (and any claims or disputes arising out of or related hereto
or thereto or to the transactions contemplated hereby and thereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York, irrespective of the choice of laws principles
of the State of New York, including all matters of validity, construction,
effect, enforceability, performance and remedies.



--------------------------------------------------------------------------------

(b) Each of the Parties hereto irrevocably submits to the exclusive jurisdiction
of the state and federal courts located in New York for the purposes of any
action or proceeding arising out of this Agreement. Each of the Parties hereto
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Section 3.9 will
be effective service of process for any action or proceeding with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of the Parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of this Agreement in the state and federal courts located
in New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

(c) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT.

Section 4.10 Dispute Resolution. Except as provided in Section 2.7 with respect
to disputed amounts, the dispute resolution procedures set forth in Article IV
of the Separation Agreement shall apply to any dispute, controversy or claim
(whether sounding in contract, tort or otherwise) that arises out of or relates
to this Agreement, any breach or alleged breach hereof, the transactions
contemplated hereby (including all actions taken in furtherance of the
transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability or validity hereof.

Section 4.11 Assignability. Neither Party may assign or otherwise transfer this
Agreement without the written consent of the other Party. This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
permitted successors and assigns. Any assignment or other transfer not in
accordance with this Section 3.12 shall be null and void.

Section 4.12 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 4.13 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom such waiver, amendment, supplement or
modification is sought to be enforced.

Section 4.14 Waiver of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of such Party. No failure or delay by any Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.



--------------------------------------------------------------------------------

Section 4.15 Time is of the Essence. Time is of the essence of this Agreement.
If any date herein set forth for the performance of any obligations by SunEdison
or SSL or for the delivery of any instrument or notice as herein provided should
be on a Saturday, Sunday or legal holiday, the compliance with such obligations
or delivery shall be deemed acceptable on the next business day following such
Saturday, Sunday or legal holiday. As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are generally closed in the State of Missouri for observance thereof.

[Signatures of Parties on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement with effect
as of the Effective Date.

 

SUNEDISON, INC.

By: /s/ Brian Wuebbels

Name: Brian Wuebbels

Title:

SUNEDISON SEMICONDUCTOR LIMITED By:                                   
                                                              

Name: Shaker Sadasivam

Title:

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement with effect
as of the Effective Date.

 

SUNEDISON, INC. By:  

 

Name: Brian Wuebbels

Title:

SUNEDISON SEMICONDUCTOR LIMITED

By: /s/ Shaker Sadasivam

Name: Shaker Sadasivam

Title:

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Exhibit A

SSL Group

 

Subsidiary

  

Jurisdiction of Incorporation or Organization

MEMC Electronic Materials France SarL

   France

MEMC Electronic Materials, GmbH

   Germany

MEMC Electronic Materials Sales Sdn. Bhd.

   Malaysia

MEMC Electronic Materials, Sdn Bhd

   Malaysia

MEMC Electronic Materials, S.p.A.

   Italy

MEMC Holding B.V.

   Netherlands

MEMC Ipoh Sdn Bhd

   Malaysia

MEMC Japan Ltd.

   Japan

MEMC Korea Company Ltd.

   South Korea

SunEdison Semiconductor B.V.

   Netherlands

SunEdison Semiconductor Holdings B.V.

   Netherlands

SunEdison Semiconductor LLC

   Delaware

Taisil Electronic Materials Corp.

   Taiwan



--------------------------------------------------------------------------------

Exhibit B

Liaisons

As provided in Section 2.1(g), each Party shall have a primary Liaison through
which material communications related to this Agreement shall be directed.
Material communications shall include, but not be limited to, matters of
commercial relevance, invoices, payments and contract terms.

Additionally, the Parties agree to enable subject matter Liaisons to facilitate
efficient and timely substantive communication in regard to the Services. The
titles of each of these additional Liaisons are summarized in the below table
and are listed in the respective Annex. As soon as practicable following
execution of the Agreement, the parties will exchange the names of the
individual subject matter Liaisons based on the titles specified below. The
communications among these additional Liaisons shall be focused on the
respective Services and shall not replace the communication required among the
primary Liaisons.

 

Annex

       

SUNEDISON

  

SSL

   Primary Liaisons    Martin Truong, General Counsel    Sally Townsley, General
Counsel A    IT Liaisons    CIO    Senior Director, IT B    Human Resources
Liaisons   

Senior Director of Compensation and

Benefits

   Senior Director of HR C    Finance Liaisons    Chief Financial Officer   
Vice President and Chief Financial Officer D    Facilities Liaisons   
Facilities Planner    Director, Global ESH E    IP Liaisons   

Vice President and

Chief Technology

Officer, Solar Energy

Systems

   Director, Intellectual Property F    Procurement Liaisons   

Corporate Vice

President Supply Chain

   Vice President Supply Chain G    R&D Liaisons   

Vice President Supply

Chain and Chief

Technology Officer, Solar Energy Systems

   Vice President, Semiconductor R&D H    Miscellaneous Liaisons    See Primary
Liaisons    See Primary Liaisons



--------------------------------------------------------------------------------

Table of Contents to

Service Annexes

 

ANNEX A – INFORMATION TECHNOLOGY SERVICES

     IV-2   

SCHEDULE A-1

     IV-4   

SCHEDULE A-2

     IV-6   

SCHEDULE A-3

     IV-10   

SCHEDULE A-4

     IV-13   

SCHEDULE A-5

     IV-14   

ANNEX B – HUMAN RESOURCES SERVICES

     IV-16   

SCHEDULE B-1

     IV-18   

SCHEDULE B-2

     IV-23   

SCHEDULE B-3

     IV-26   

SCHEDULE B-4

     IV-31   

ANNEX C – FINANCE SERVICES

     IV-33   

SCHEDULE C-1

     IV-35   

SCHEDULE C-2

     IV-38   

SCHEDULE C-3

     IV-41   

ANNEX D – FACILITIES AND ESH SERVICES

     IV-46   

SCHEDULE D-1

     IV-48   

SCHEDULE D-2

     IV-50   

SCHEDULE D-3

     IV-52   

SCHEDULE D-4

     IV-55   

SCHEDULE D-5

     IV-56   

ANNEX E – INTELLECTUAL PROPERTY SERVICES

     IV-59   

SCHEDULE E-1

     IV-61   

ANNEX F – PROCUREMENT SERVICES

     IV-62   

SCHEDULE F-1

     IV-654   

ANNEX G – R&D SERVICES

     IV-66   

SCHEDULE G-1

     IV-68   

SCHEDULE G-2

     IV-70   

SCHEDULE G-3

     IV-73   

ANNEX H – MISCELLANEOUS SERVICES

     IV-74   

 

IV-1



--------------------------------------------------------------------------------

ANNEX A – INFORMATION TECHNOLOGY SERVICES

I. SCOPE OF ANNEX.

The scope of Information Technology (“IT”) Services shall include the following
list, each of which is specifically detailed in the Annex A Schedules that
follow.

 

Service Name:

   Schedule:    Service Provider

SSI Telecommunications

   A-1    SSL

IT Consultation and Miscellaneous Services

   A-2    SSL

SSI IT Infrastructure

   A-3    SSL

Manufacturing Systems

   A-4    SSL

SUNE Telecommunications

   A-5    SunEdison

II. SERVICES TERM

 

  A) Term. This Annex A shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”), unless the
services provided under an Annex A Schedule are terminated earlier in accordance
with the terms of such Annex A Schedule.

 

  B) Termination. Service Recipient may terminate this Annex A upon 30 days
written notice to Service Provider.

 

  C) Extension. In the event that either party desires to continue receiving IT
Services beyond the Termination Date, the parties agree that not less than 30
days prior to the Termination Date they will negotiate in good faith to extend
this Annex A, such extension only to be effective upon the mutual written
consent of the parties.

III.FEES

Unless otherwise specifically provided in any Annex A Schedule, the following
rates shall apply for all Services provided hereunder (“Standard Rates”): $88
per hour.

IV. ADDITIONAL TERMS AND CONDITIONS

 

  A) Access to Information; Third Party Rights.

 

IV-2



--------------------------------------------------------------------------------

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the services, subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the Services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do so as part of
the Services.

 

  B) Manner of Providing Services.

Services within an Annex A Schedule may be provided in three manners: (a) on a
fixed and pre-determined basis, (b) pursuant to the terms of individual
statements of work, the scope and hourly requirements to be agreed in advance of
providing such Services, but using pre-determined fixed hourly rates, or (c) on
an ad-hoc basis at the Standard Rate for a limited number of hours per month,
each according to the terms set forth in the relevant Annex A Schedule.

V. CONTACTS

Any notice or communications to be provided under this Annex A shall be
delivered in writing to the respective Liaisons specified below as provided on
Exhibit B.

 

SunEdison:

   SSL:

501 Pearl Drive (City of O’Fallon)

   501 Pearl Drive (City of O’Fallon)

St. Peters, MO 63376

   St. Peters, MO 63376

Attn: CIO

   Attn: Senior Director, IT

 

IV-3



--------------------------------------------------------------------------------

SCHEDULE A-1

Service Name:         TELECOMMUNICATIONS

Service Provider:     SSL

I. SCOPE OF SERVICES. SSL will provide telecommunications and data network
services to SunEdison relating to its voice and data network connectivity with
the goal of SunEdison having functional phone, voicemail and network access
without delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   Telephone Services

 

  •   Data Network

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SSL shall provide support to SunEdison for the following known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

 

Telephone Services

 

•     Telephone with voicemail

•     Free Call System services

•     Long distance service

•     Teleconferencing

 

Data Network

 

•     Help desk tickets

•     Network support

•     Wired access

•     Wireless access

  

 

SSL

  

 

Telephone
access for
those
SunEdison
resources
located at
the SSL
sites

  

 

$100/month
per user

  

 

6 months

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will

 

IV-4



--------------------------------------------------------------------------------

use commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SSL resources
to support the Services. Each SOW shall follow the format as provided.

a. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the Services or providing
the Deliverable, Service Provider shall not be obligated to perform its Services
within a specific timeframe.

b. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

c. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule A-1 shall not be available on a
miscellaneous consulting basis.

 

IV-5



--------------------------------------------------------------------------------

SCHEDULE A-2

Service Name:          IT CONSULTATION AND MISCELLANEOUS SERVICES

Service Provider:    SSL

I. SCOPE OF SERVICES. SSL will provide SunEdison with IT support and services
for activities that are not set forth in other Annex A Schedules hereto. This
will include consultation, special reports provided under current levels of
service, etc. relating to SunEdison’s IT systems with the goal of SunEdison
having functional IT operations without delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   ERP/Financial Systems

 

  •   Data Warehouse and Reporting

 

  •   IT PMO

 

  •   Sales Management Software

 

  •   Document Sharing Software

 

  •   Design and Architecture

 

  •   HR

 

  •   Management

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SSL shall provide support to SunEdison for the following known matters:

 

Project Description

 

Service Provider

 

Deliverables

 

Fees

 

Term

ERP/Financial

Systems

 

•    Help Desk Tickets

•    Offshore Application Support

•    Internal Applications Support

•    Typical ITPT requests

•    What-if analysis

  SSL  

Issues resolution;

 

Day-to-day

applications

support;

 

Typical ITPT

projects;

 

Analysis of results

  $55,000 per month   12 months

 

IV-6



--------------------------------------------------------------------------------

Project Description

 

Service Provider

 

Deliverables

 

Fees

 

Term

Data Warehouse and Reporting

 

•    Help Desk Tickets

•    Offshore Application Development and Support

•    Internal Applications Support

  SSL  

Issues resolution;

 

Day-to-day applications development and support

  $36,000 per month   6 months

IT Project Management Office (PMO)

 

•    PMO Management

•    PM Resource Assignment

•    Project Execution Methodology Guidance

  SSL  

Projects status reporting;

 

PM Staffing based on current level;

 

Refined PM execution processes

  $28,000 per month   6 months

Sales Management Software

 

•    Help Desk Tickets

•    Offshore Application Development and Support

•    Internal Applications Support

  SSL  

Issues resolution;

 

Day-to-day applications development and support

  $11,000 per month   6 months

 

IV-7



--------------------------------------------------------------------------------

Project Description

 

Service Provider

 

Deliverables

 

Fees

 

Term

Document Sharing Software

 

•    Help Desk Tickets

•    Offshore Application Development and Support

•    Internal Applications Support

  SSL  

Issues Resolution;

 

Day-to-day applications development and support

  $8,000 per month   6 months

Design and Architecture

 

•    Support and expand existing design

  SSL   Technical architecture   $22,000 per month   6 months

HR

 

User group support

  SSL   User group coordination   $2,000 per month   6 months

Management

 

•    Resource management

  SSL   Management of ERP/Financial software resources   $18,000 per month   6
months

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use its commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SSL resources
to support the Services. Each SOW shall follow the format as provided.

d. Excluded Services

The following itemized services are specifically excluded from this Section B
and are not available to SunEdison on an SOW basis:

 

  •   Any service that requires additional resources beyond the Service
Provider’s current staffing level

 

IV-8



--------------------------------------------------------------------------------

e. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the Services or providing
the Deliverable, Service Provider shall not be obligated to perform its Services
within a specific timeframe.

f. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

g. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule A-2 shall not be available on a
miscellaneous consulting basis.

 

IV-9



--------------------------------------------------------------------------------

SCHEDULE A-3

Service Name:          IT INFRASTRUCTURE

Service Provider:    SSL

I. SCOPE OF SERVICES. SSL shall provide IT infrastructure support to SunEdison,
enabling SunEdison’s use of SSL’s supported IT Systems through the term of this
Schedule A-3 with the goal of SunEdison having functional IT operations without
delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   ERP/Financial Systems Operations

 

  •   Data Center/Server Operations

 

  •   Data Network

 

  •   Helpdesk/Desktop

 

  •   Workstation Management.

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SSL shall provide support to SunEdison for the following known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

ERP/Financial Systems Operations

 

•    Help Desk Tickets

•    System Operations Support

a. Unix

b. Storage

c. dB Admin

d. EPR/Financial Systems Basis

e. EDI

f.  EPR/Financial Systems Ops

•    Maintenance related contracts

•    Server storage lease costs

   SSL   

System availability to support business;

 

System Upgrades/Patches

 

Backup/Restore

 

DR Testing;

 

Provision user accounts/security;

 

System Performance Tuning

   $54,000 per month    12 Months

 

IV-10



--------------------------------------------------------------------------------

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Data Center/Server Operations

 

•      IT General controls and environments (HVAC, Power, UPC, etc.)

•      Server Administration

•      dB Administration

•      DR

•      Help Desk Tickets

•      Storage

•      Security

•      Maintenance related contracts

•      Server storage lease costs

•      License Management

   SSL   

System availability to support business;

 

System Upgrades/Patches

 

Backup/Restore

 

DR Testing;

 

Provision user accounts/security;

 

System Performance Tuning

   $56,000 per month    6 months Data Network            

•      Help desk tickets

•      Remote Connection

•      VPN

            Helpdesk/Desktop            

•      Help Desk Tickets Administration at current rate

•      System setup and ongoing support

•      Manage Call Center

      Network availability to support business      

Workstation

Management

 

•      Software acquisition

•      Lease or depreciation for PCs

     

 

Issue tracking

 

Workstation deployment and maintenance

 

PC System Upgrades/Patches

 

PCs User software Operating system

     

 

IV-11



--------------------------------------------------------------------------------

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Legacy E-mail software

 

•    Software License

   SSL   

Legacy E-mail Software License;

 

Legacy E-mail Software Server Usage

   $5.45/month per user    6 months

 

  B) STATEMENTS OF WORK

Services provided under this Schedule A-3 shall not be available on an SOW
basis.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule A-3 shall not be available on a
miscellaneous consulting basis.

 

IV-12



--------------------------------------------------------------------------------

SCHEDULE A-4

 

Service Name:   MANUFACTURING SYSTEMS Service Provider:   SSL

I. SCOPE OF SERVICES. SSL shall provide manufacturing systems application
support to SunEdison. This will include consultation and application support
provided under current levels of service, etc. relating to SunEdison’s
manufacturing systems with the goal of SunEdison having functional operations of
its manufacturing systems without delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   Manufacturing Control Software

 

  •   Maintenance Software

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SSL shall provide support to SunEdison for the following known matters:

 

Project Description

 

Service Provider

 

Deliverables

 

Fees

 

Term

Manufacturing Control Software

 

•   Help Desk Tickets

 

•   System Support

 

  SSL  

Issues resolution;

 

Day-to-day applications support

  $14,000 per month   6 months

Maintenance Software

 

•   Help Desk Tickets

 

•   System Support

  SSL  

Issues resolution;

 

Day-to-day applications support

  $44,000 per month   6 months

 

  B) STATEMENTS OF WORK

Services provided under this Schedule A-4 shall not be available on an SOW
basis.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule A-4 shall not be available on a
miscellaneous consulting basis.

 

IV-13



--------------------------------------------------------------------------------

SCHEDULE A-5

 

Service Name:   SUNEDISON TELECOMMUNICATIONS Service Provider:   SUNEDISON

I. SCOPE OF SERVICES. SunEdison will provide telecommunications and data network
services to SSL relating to its voice and data network connectivity with the
goal of SSL having functional phone, voicemail and network access without delay
or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   Telephone Services

 

  •   Data Network

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SunEdison shall provide support to SSL for the following known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Telephone and Data Network Services

 

•   Telephone with voicemail

 

•   Free Call System services

 

•   Long distance service

 

•   Teleconferencing

 

   SunEdison    Telephone access for those SSL resources located at the
SunEdison sites    $100/month per user    6 months

Data Network

 

•   Help desk tickets

 

•   Network support

 

•   Wired access

 

•   Wireless access

      Network availability to support business      

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

 

IV-14



--------------------------------------------------------------------------------

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SunEdison
resources to support the Services. Each SOW shall follow the format as provided.

b. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the Services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule A-5 shall not be available on a
miscellaneous consulting basis.

 

IV-15



--------------------------------------------------------------------------------

ANNEX B – HUMAN RESOURCES SERVICES

I. SCOPE OF ANNEX.

The scope of Human Resources (“HR”) Services shall include the following list,
each of which is specifically detailed in the Annex B Schedules that follow.

 

Service Name:    Schedule:    Service Provider Compensation and Benefits    B-1
   Mutual – See Schedule B-1 Talent Management    B-2    SunEdison Payroll and
Employee and Labor Relations    B-3    Mutual – See Schedule B-3 Organizational
Development    B-4    SunEdison

II. SERVICES TERM

 

  A) Term. This Annex B shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”), unless the
Services provided under an Annex B Schedule are terminated earlier in accordance
with the terms of such Annex B Schedule.

 

  B) Termination. Service Recipient may terminate this Annex B upon 30 days
written notice to Service Provider.

 

  C) Extension. In the event that either party desires to continue receiving HR
Services beyond the Termination Date, the parties agree that not less than 30
days prior to the Termination Date they will negotiate in good to extend this
Annex B, such extension only to be effective upon the mutual written consent of
the parties.

III. FEES

Unless otherwise specifically provided in any Annex B Schedule, the following
rates shall apply for all Services provided hereunder (“Standard Rates”): $60
per hour.

IV. ADDITIONAL TERMS AND CONDITIONS

 

  A) Access to Information; Third Party Rights.

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the services, subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do so as part of
the Services.

 

IV-16



--------------------------------------------------------------------------------

  B) Manner of Providing Services.

Services within an Annex B Schedule can be provided in three manners: (a) on a
fixed and pre-determined basis, (b) pursuant to the terms of individual
statements of work, the scope and hourly requirements to be agreed in advance of
providing services, but using pre-determined fixed hourly rates, or (c) on an
ad-hoc basis at the Standard Rate for a limited number of hours per month, each
according to the terms set forth in the relevant Annex B Schedule.

V. CONTACTS

Any notice or communications to be provided under this Annex B shall be
delivered in writing to the respective Liaisons specified below as provided on
Exhibit B.

 

SunEdison:        SSL: 501 Pearl Drive (City of O’Fallon)    501 Pearl Drive
(City of O’Fallon) St. Peters, MO 63376    St. Peters, MO 63376 Attn: Senior
Direct of Compensation and Benefits        Attn: Senior Director of Human
Resources

 

IV-17



--------------------------------------------------------------------------------

SCHEDULE B-1

 

Service Name:    COMPENSATION AND BENEFITS Service Provider:    EACH OF
SUNEDISON AND SSL WILL PROVIDE SERVICES TO THE OTHER ON CERTAIN PROJECTS AS SET
FORTH BELOW

I. SCOPE OF SERVICES. The applicable Service Provider set forth in Section II.A.
will provide compensation and benefits services to the Service Recipient
relating to its employees with the goal of the Service Recipient providing
benefits and compensation services to its employees without delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   Domestic Relocations

 

  •   International Assignments

 

  •   Immigration Services

 

  •   Stock Administration Services

 

  •   US Health and Welfare Services

 

  •   401k Services

 

  •   US Pension

 

  •   Annual Performance and Compensation Cycle Services

 

  •   Global Compensation Services

 

  •   HRDW Updates and Maintenance, QIP Processing

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

FTE
Calculation

  

Term

Domestic Relocations- the relocation of a US new hire or employee within the US.
   SSL    Provide end-to-end services to move employee, include home sale
assistance, house hunting trip, movement of goods, purchase assistance. All
terms to fall under then-current    $2,500 per move plus additional fees (e.g.
sales commission, airfare, Relocation Service Provider fees, etc.) per the
SunEdison policy, which fees will be    N/A    Effective Date through December
31, 2014

 

IV-18



--------------------------------------------------------------------------------

      SunEdison policies    passed through for each specific relocation      
International Assignments-the movement and secondment of an employee on a
temporary basis from one country to another.    SSL    Provide end-to-end
services, including immigration work, secondment letter, coordination with
Corporate Relocation Services Provider, expatriation and repatriation.    $6,000
per assignment plus additional pass-through fees per the SunEdison policy
(immigration and visa fees, airfare, allowances, housing, Relocation Service
Provider, Immigration Service Provider fees etc.)    N/A    Effective Date
through December 31, 2014 Immigration Services    SSL    Immigration services
for non-US employees working in the US (all others covered under “International
Assignments”), including new and renewed work permit    $500 per visa plus any
external costs (e.g. Immigration Service Provider, filing fees, etc.)    N/A   
Effective Date through December 31, 2014 Stock Administration Services   
SunEdison    Includes inputting, tracking, assistance in vesting & exercising of
all stock awards, including tax withholding, employee statements and employee
assistance on stock procedures. Preparation of stock reports for SSL
Compensation Committee meetings    $3,000 per month plus vendor charges,
allocation based on total percentage of grants held by SSL. Note: this does not
include any Financial reporting, which would be covered under Annex C.    0.4
FTE    Effective Date through December 31, 2014 US Health and Welfare Benefits
   SunEdison    Compliance, timely regulatory filings, contract with and manage
vendors,    $2,400 per month plus vendor charges based on percentage of US   
0.15 FTE    Effective Date through December

 

IV-19



--------------------------------------------------------------------------------

      plan design, assistant with open enrollment (enrolling employees on a new
hire and annual open enrollment basis) Committee    population in Semi
(currently ~40%). This will also include fees from Health Insurance Provider,
brokers, insurance carriers, etc.       31, 2014 401k Services    SunEdison   
Compliance, timely regulatory filings, contract with and manage vendors, plan
design, manage Investment Committee    $2,400 per month plus vendor charges
based on percentage of US population in SSL (currently ~40%). This will also
include fees from 401k Administrator.    0.15 FTE    Effective Date through
December 31, 2014 US Pension    SunEdison    Compliance, timely regulatory
filings, contract with and manage vendors, plan design, manage Investment
Committee    $1,200 per month plus vendor charges (e.g. actuarial,
administration and legal charges to be allocated based on % of liabilities that
fall under SSL)    0.1 FTE    Effective Date through December 31, 2014 US
Benefits Admin and Open Enrollment    SSL    Day-to-day administration of
benefits, data feeds to vendors, bill processing, employee questions, assist on
open enrollment programming, conduct open enrollment and new hire enrollment.
Work applies to H&W, 401k and pension   

$1,200 per month plus vendor charges allocated based on US

 

Headcount

   0.5 FTE    Effective Date through December 31, 2014 Annual Performance and   
Mutual    Conduct annual cycles, including    $1,000 per month paid by SunEdison
   1 employee @ 0.2 FTE    February 1 through

 

IV-20



--------------------------------------------------------------------------------

Comp Cycle Services       data maintenance, project coordination, budget
compliance, communication, advice notices, implementation of merit, bonus and
stock    ($5,000 from SSL offset by $4,000 from Parent). Vendor charges passed
through based on global headcount.    and 1 employee @ 0.4 FTE    June 30, 2014
(5 months) Global Compensation Services    Mutual    Global Compensation Survey
Service submission, market data analysis, equity plan, Compensation Committee
material preparation and meeting preparation.    $2,800 per month paid by SSL
($4,100 per month from SunEdison offset by $1,300 from SSL).    2 employees each
@ 0.1 FTE and 1 employee @ 0.15 FTE    Effective Date through December 31, 2014
HRDW Updates and Maintenance, QIP Processing    SunEdison    Upload regularly
scheduled global data feeds to HRDW, maintenance of data, coordinate updates
with HRBPs to ensure accuracy and compliance, process QIP payments    $4,000 per
month. Vendor charges passed through based on current headcount.    0.5 FTE   
Effective Date through December 31, 2014

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use its
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the services. Each SOW shall follow the format as
provided.

b. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation

 

IV-21



--------------------------------------------------------------------------------

shall be required to be provided by Service Provider to Service Recipient.
Additionally, in the absence of specific timing for completion of the services
or providing the Deliverable, Service Provider shall not be obligated to perform
its Services within a specific timeframe.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other party’s support on an ad-hoc basis for
various matters for up to ten (10) hours per month.

b. Service Request Process:

Services to be provided hereunder must be requested in writing to the Service
Provider’s HR Liaison specified herein upon not less than five (5) days’ notice.

c. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

d. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-22



--------------------------------------------------------------------------------

SCHEDULE B-2

 

Service Name:    TALENT MANAGEMENT Service Provider:    SUNEDISON

I. SCOPE OF SERVICES. SunEdison will provide talent management services to SSL
relating to recruitment and candidate selection of SSL employees with the goal
of the SSL maintaining sufficient numbers of skilled personnel and qualified
leadership.

Representative services include, but are not limited to, the following:

 

  •   Recruiting Process

 

  •   Talent review and succession planning, leadership development programs

 

  •   Coordinate Applicant Tracking System (ATS) integration with regions,
coordinate talent review, succession planning and leadership programs; Human
Resource Information System (HRIS) integration

 

  •   Onsite recruiting , needs assessment for internships, manage applicants
and interview logistics, outreach to veterans organizations, program evaluation

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

FTE
Calculation

  

Term

Recruiting Process – manage recruitment process outsourcing (RPO) and candidate
selection process    SunEdison    Manage and oversee the program, making process
revisions and enhancements as needed.    $5,300 per month paid by Semi plus pass
through of the costs per hire from the vendor. In North America, these costs are
$3500 for manager and above exempt, $3000 for below manager exempt, $1500 for
non-exempt and $400 for internal processing (with no sourcing). There is also a
fee for use of the ATS.    1 employee @ 0.3 FTE and 1 employee @ 0.2 FTE   
Effective Date through December 31, 2014 Coordinate ATS integration with
regions, coordinate talent review, succession planning and leadership programs.
HRIS integration    SunEdison    Develop the methods and processes, assist with
implementation and training and provide consultation.    Monthly costs of
$2,400. Pass through costs will be proportional to the number of employees on
the SSL side.    2 employees @ 0.1 FTE    Effective Date through December 31,
2014

 

IV-23



--------------------------------------------------------------------------------

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SunEdison
resources to support the Services. Each SOW shall follow the format as provided.

b. Applicable Services:

SunEdison shall provide Services under an SOW exclusively with respect to the
following Services pursuant to the terms of the respective SOW:

 

  •   Talent review and succession planning, leadership development programs –
Provide consultation, support and materials for such programs as needed.

 

  •   University relations – Onsite recruiting, needs assessment for
internships, manage applicants and interview logistics, outreach to veterans
organizations, program evaluations, HRIS integration

c. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

d. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

 

IV-24



--------------------------------------------------------------------------------

e. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other party’s support on an ad-hoc basis for
various matters for up to ten (10) hours per month.

b. Service Request Process:

Services to be provided hereunder must be requested in writing to the Service
Provider’s HR Liaison specified herein upon not less than five (5) days’ notice.

c. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

d. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-25



--------------------------------------------------------------------------------

SCHEDULE B-3

 

Service Name:    PAYROLL AND EMPLOYEE AND LABOR RELATIONS Service Provider:   
EACH OF SUNEDISON AND SSL WILL PROVIDE SERVICES TO THE OTHER ON CERTAIN PROJECTS
AS SET FORTH BELOW

I. SCOPE OF SERVICES. The applicable Service Provider set forth in Section II.A.
will provide payroll and employee and labor relations services to the Service
Recipient relating to its employees with the goal of the Service Recipient
providing payroll processing, tax and training services without delay or
inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   Employee relations, corporate administration, labor relations and contract
administration, payroll administration and integration

 

  •   Payroll administration, processing and HR administration; Payroll
integration

 

  •   Payroll administration, site (St. Peters) processing, tax administration
and payroll integration

 

  •   Payroll administration and integration, time and attendance upgrade
assistance

 

  •   North American payroll integration, HRIS vendor review and selection

 

  •   Training administration, process documentation and educational assistance
administration

 

  •   Site documentations, plant and corporate training administration

 

  •   Site Human Resource Business Partner (HRBP), payroll and HR administration
(Singapore)

 

  •   Site HRBP, payroll and HR administration (Shanghai)

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

FTE
Calculation

  

Term

Payroll administration, processing and HR administration. Payroll integration   
Mutual    Maintain accurate and updated HR related employee data and process
bi-weekly payroll to all St. Peters & Corporate hourly and salaried employees   
$2,900 from SunEdison ($4,200 + $2,300 from SSL less $3,600 from SunEdison) plus
vendor charges based on percentage of employees processed through payroll in
Corporate and St. Peters.    3 employees each @ 0.4 FTE    Effective Date
through December 31, 2014

 

IV-26



--------------------------------------------------------------------------------

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

FTE
Calculation

  

Term

Payroll administration, site (St. Peters) processing, tax administration and
payroll integration    Mutual    Maintain accurate and updated HR Information.
Process local, state and federal tax withholding and working with Corp Finance
to record and pay required payroll taxes in timely manner. Fund all payrolls.
Process garnishments & child support. Fund 401k plan.    $900 from SunEdison
($700 + $1,300 from SSL less $1,100 from SunEdison) plus vendor charges based on
percentage of employees processed through St. Peters site.    3 employees each @
0.125 FTE    Effective Date through December 31, 2014 Payroll administration and
integration, time and attendance upgrade assistance    Mutual   

Maintain accurate and timely – time and attendance records for bi –weekly
payroll input. Includes daily hours worked, overtime & premium pay, time off
–Vacation/PTO,

holidays, Sick leave, FMLA, etc. Provide management monthly reports

   $1,800 from SunEdison ($1,400 + $2,600 from SSL less $2,200 from SunEdison).
   3 employees each @ 0.25 FTE    Effective Date through December 31, 2014

Payroll Software

Payroll charges and monthly/quarterly fees

   SunEdison    Actual per head per payroll charges and monthly Self Service
fees    Vendor charges passed through based on North American headcount.    N/A
   Effective Date through December 31, 2014

 

IV-27



--------------------------------------------------------------------------------

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

FTE
Calculation

  

Term

North American payroll integration    Mutual    Migration to new payroll process
and integrate all NA Payroll processes into 1 integrated platform    $10,500
from SSL ($8,300 + $3,700 + $1,800 from SunEdison less $1,200 + $2,100 from SSL)
Contractor    Contractor @ 0.5 FTE, and 4 employees each @ 0.2 FTE    Effective
Date through April 15, 2014 HRIS – implementation fees (3rd party Included)
monthly maintenance    SunEdison    Establish Core HRIS System IN NA and then
Global Add additional HR modules in 2014    Vendor charges passed through based
on North American headcount (global headcount once implementation begins
globally)    N/A    Effective Date through December 31, 2014 Training
administration, process documentation and educational assistance administration
   SSL    Training administration, process documentation and educational
assistance administration    $4,200 per month plus any vendor charges to be
passed through based on headcount.    .6 FTE    Effective Date through December
31, 2014 Singapore HRBP    SunEdison    Serve as site HRBP, payroll and HR
administration (Singapore)    $4,800 per month plus any vendor charges to be
passed through base on headcount.    .5 FTE    Effective Date through December
31, 2014 China HRBP    SunEdison    Serve as site HRBP, payroll and HR
administration (Singapore)   

$1,400 per month

plus any vendor charges to be passed through base on headcount.

   .2 FTE    Effective Date through December 31, 2014 Employee Relations   
SunEdison    1) Conduct employee investigations on complaints/greviences and
provide follow up report with mgmt.    $4,700 per month plus any travel or other
costs directly related to work for SSL.    .25 FTE    Effective Date through
December 31, 2014

 

IV-28



--------------------------------------------------------------------------------

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

FTE
Calculation

  

Term

     

2) Conduct periodic employee relation activities ( meetings, lunches, picnics
parties, etc)

 

3) Work with Management as needed to address employee performance issues and
Provide PIP

         Corporate HR Administration    SunEdison    Work with Corporate
Business Units and Function Heads & SSL to address off cycle salary changes,
promotions, Reduction in Force (RIF)    $2,800 per month.    2 employees each @
0.1 FTE    Effective Date through December 31, 2014

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the Services. Each SOW shall follow the format as
provided.

 

IV-29



--------------------------------------------------------------------------------

b. Applicable Services:

In addition to other Services that may be requested under an SOW, SunEdison
shall provide the following Services to SSL under an SOW pursuant to the terms
of the respective SOW:

 

  •   Labor Relations and Contract Administration – help with negotiations
related to unions and collective bargaining agreements

 

  •   HRIS vendor Implementation – Implement and establish core HRIS Data base

c. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its Services
within a specific timeframe.

d. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

e. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other party’s support on an ad-hoc basis for
various matters for up to ten (10) hours per month.

a. Service Request Process:

Services to be provided hereunder must be requested in writing to the Service
Provider’s HR Liaison specified herein upon not less than five (5) days’ notice.

b. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

c. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-30



--------------------------------------------------------------------------------

SCHEDULE B-4

 

Service Name:    ORGANIZATIONAL DEVELOPMENT Service Provider:    SUNEDISON

I. SCOPE OF SERVICES. SunEdison will provide organizational development services
to SSL relating to the development of culture with respect to SSL employees with
the goal of the SSL maintaining a positive and cohesive culture among its
employees.

Representative services include, but are not limited to, the following:

 

  •   Cultural transformation

 

  •   Performance Management

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Services provided under this Schedule B-4 shall not be available on a Fixed
basis.

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the services. Each SOW shall follow the format as
provided.

b. Applicable Services:

In addition to other Services that may be requested under an SOW, SunEdison
shall provide the following Services to SSL under an SOW pursuant to the terms
of the respective SOW:

 

  •   Cultural Transformation – Culture development program manager –
administers all development programs and employee surveys related to culture
transformation

 

  •   Performance Management – Develop and modify performance review forms, own
communications, facilitate Exec. review calibration meetings

c. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the Services or providing
the Deliverable, Service Provider shall not be obligated to perform its Services
within a specific timeframe.

 

IV-31



--------------------------------------------------------------------------------

d. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

e. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other party’s support on an ad-hoc basis for
various matters for up to ten (10) hours per month.

b. Service Request Process:

Services to be provided hereunder must be requested in writing to the Service
Provider’s HR Liaison specified herein upon not less than five (5) days’ notice.

c. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

d. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-32



--------------------------------------------------------------------------------

ANNEX C – FINANCE SERVICES

I. SCOPE OF ANNEX.

The scope of Financial Services shall include the following list, each of which
is specifically detailed in the Annex C Schedules that follow.

 

Service Name:

  

Schedule:

  

Service Provider

Tax

   C-1    Mutual – See Schedule C-1

Controllership

   C-2    Mutual – See Schedule C-2

Treasury

   C-3    Mutual – See Schedule C-3

II. SERVICES TERM

 

  A) Term. This Annex C shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”), unless the
Services provided under an Annex C Schedule are terminated earlier in accordance
with the terms of such Annex C Schedule.

 

  B) Termination. Service Recipient may terminate this Annex A upon 30 days
written notice to Service Provider.

 

  C) Extension. In the event that either party desires to continue receiving
Finance Services beyond the Termination Date, the parties agree that not less
than 30 days prior to the Termination Date they will negotiate in good faith to
extend this Annex C, such extension only to be effective upon the mutual written
consent of the parties.

III. FEES

Unless otherwise specifically provided in any Annex C Schedule, the following
rates shall apply for all Services provided hereunder (“Standard Rates”): $100
per hour.

IV. ADDITIONAL TERMS AND CONDITIONS

 

  A) Access to Information; Third Party Rights.

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the Services, subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do so as part of
the Services.

 

IV-33



--------------------------------------------------------------------------------

  B) Manner of Providing Services.

Services within an Annex C Schedule can be provided in three manners: (a) on a
fixed and pre-determined basis, (b) pursuant to the terms of individual
statements of work, the scope and hourly requirements to be agreed in advance of
providing services, but using pre-determined fixed hourly rates, or (c) on an
ad-hoc basis at the Standard Rate for a limited number of hours per month, each
according to the terms set forth in the relevant Annex C Schedule.

V. CONTACTS

Any notice or communications to be provided under this Annex C shall be
delivered in writing to the respective Liaisons specified below as provided on
Exhibit B.

 

SunEdison:

  SSL:

501 Pearl Drive (City of O’Fallon)

St. Peters, MO 63376

 

501 Pearl Drive (City of O’Fallon)

St. Peters, MO 63376

Attn: Chief Financial Officer

  Attn: Chief Financial Officer

 

IV-34



--------------------------------------------------------------------------------

SCHEDULE C-1

 

Service Name:    TAX Service Provider:    EACH OF SUNEDISON AND SSL WILL PROVIDE
SERVICES TO THE OTHER ON CERTAIN PROJECTS AS SET FORTH BELOW

I. SCOPE OF SERVICES. The applicable Service Provider set forth in Section II.A.
will provide tax services to the Service Recipient relating to its federal,
state and foreign filings and audits with the goal of the Service Recipient
filing its tax returns and responding to audits without delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   California Sales/Use Tax Audit Interface with State

 

  •   Indirect Tax Advice/Questions

 

  •   2013 US Tax Return

 

  •   TCE Support

 

  •   2014 Tax Provision (quarterly)

 

  •   Transfer Pricing

 

  •   Structuring

 

  •   Competent Authority Negotiations

 

  •   Audit Negotiations

 

  •   Other Foreign Audits (pre-IPO)

II. MANNER OF PROVIDING SERVICES

 

  A. FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Indirect Tax Advice/Questions – An appropriate representative from SSL will be
available for one hour per week to provide advice to SunEdison on questions
related to sales/use and property tax    SSL    One hour of
time, weekly    $1,000 per month    Effective Date
through
6/30/2014 TCE Support – SSL TCE will support the 2013 SunEdison consolidated US
tax return, statutory account reconciliations and legal entity standard request
processes.    SSL    Transition to new
service provider
and assist with
completion of
2013 tax return    $4,825 per month    Effective Date
through
12/31/2014

 

IV-35



--------------------------------------------------------------------------------

Preparation of SunEdison transfer prices to SSL    SSL    Provide assistance
with preparation
of transfer pricing    $3,725 per month    Effective Date
through
7/31/2014

 

  B. STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the Services. Each SOW shall follow the format as
provided.

b. Applicable Services:

SunEdison shall provide Services under an SOW exclusively with respect to the
following Services pursuant to the terms of the respective SOW:

 

  •   California Sales/Use Tax Audit Interface with State – assistance in
closing open exams

 

  •   Transfer Pricing – SunEdison will assist with initial Transfer Pricing
studies and with consultant interactions

 

  •   Structuring – SunEdison will assist with post-IPO restructuring

 

  •   Structuring – SunEdison will assist with ongoing Step Plan/IPO structuring
(Holdco structure, IP transfer and follow-up transfer pricing items)

 

  •   Component Authority Negotiations – SunEdison will provide assistance in
closing open Competent Authority Proceedings

 

  •   Audit Negotiations – SunEdison will provide assistance in closing open
audits

 

  •   Other foreign audits (pre-IPO periods) – SunEdison will provide assistance
in any new audits arising for pre-IPO years

c. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

 

IV-36



--------------------------------------------------------------------------------

d. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

e. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C. MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule C-1 shall not be available on a
miscellaneous consulting basis.

 

IV-37



--------------------------------------------------------------------------------

SCHEDULE C-2

 

Service Name:    CONTROLLERSHIP Service Provider:    EACH OF SUNEDISON AND SSL
WILL PROVIDE SERVICES TO THE OTHER ON CERTAIN PROJECTS AS SET FORTH BELOW

I. SCOPE OF SERVICES. The applicable Service Provider set forth in Section II.A.
will provide controllership services to the Service Recipient relating to its
accounting and internal control functions with the goal of Service Recipient
operating such functions without delay or inaccuracy.

Representative services include, but are not limited to, the following:

 

  •   Corporate Accounting – provide services related to monthly accounting
close, consolidation of financial statements, accounting reconciliations, SOX
compliance and audit PBC schedules

 

  •   Accounts Payable

 

  •   SOX/Travel Expense Software

 

  •   Internal Audit

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Account Reconciliation License    SunEdison    Access to Software for account
reconciliations    $1,050 per month    Effective Date through the earlier of 12
months or until SSL obtains its own license. Travel Expense Software License &
Support    SunEdison    Support the travel reimbursement process – report
submission, approval process and reimbursement   

$1,850 per month for the quarterly license fee

$5,750 per month for support

   Effective Date through the earlier of 12 months or until SSL establishes a
separate travel reimbursement process Investor Relations    SSL   
Support SunEdison’s investor relations activities including preparation for
Capital Markets Day and investor communications    $5,500 per month   
Effective Date through the earlier of 12 months or until new director of
investor relations is hired by SunEdison

 

IV-38



--------------------------------------------------------------------------------

Consolidations System Support    SSL    Consolidations System Support
administrator will support SunEdison’s Consolidations System Support needs,
including changes to consolidation for new entities, eliminations and reports   
$7,500 per month    Effective Date through the earlier of 12 months or until new
Consolidations System Support resource is hired by SunEdison or SunEdison
implements new consolidation process

 

B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the Services. Each SOW shall follow the format as
provided.

b. Applicable Services:

SunEdison and SSL shall provide Services to each other under an SOW exclusively
with respect to the following Services pursuant to the terms of the respective
SOW:

 

  •   Government reporting – various reports compiled on a
monthly/quarterly/annual basis

 

  •   Request for assistance related to significant transactions – assistance
includes availability of resources, preparation of schedules and access to data

 

  •   Pension or 401(k) audits – support the process to complete audit by
proving access to HR resources, accounting information and applicable databases

 

  •   Changes to Travel Expense Software License – SSL-requested changes to
Travel Expense Software License outside of normal day-to-day support.

c. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the Services or providing
the Deliverable, Service Provider shall not be obligated to perform its Services
within a specific SOW.

 

IV-39



--------------------------------------------------------------------------------

d. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

e. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other’s support on an ad-hoc basis for various
matters for up to twenty (20) hours per month.

b. Service Request Process:

 

  a. Data Requests: SunEdison will request data held in SSL application with
specific requirements including, but not limited to, fields, time periods, file
format and desired receipt date.

 

  b. Technical Accounting: SSL may request background information on technical
accounting decisions that were made prior to IPO and impact current reporting.

 

  c. New Insurance Policies: SSL will request establishment of new insurance
policies to SunEdison Risk Management group with details of requested
policy/coverage/legal entity.

c. Deliverables:

 

  a. Data Requests: SSL to provide SunEdison with data in a timely manner and in
the requested format.

 

  b. Meetings/Discussions: ad hoc meetings to share knowledge. SunEdison
technical accounting resources are not responsible for any subsequent
conclusions.

 

  c. New Insurance Policy: SunEdison will establish insurance policy in timely
manner and add policy premium to existing monthly fees.

d. Fees: Service Recipient shall pay to Service Provider hourly fees based on
the Standard Rates.

e. Term: Services provided on a miscellaneous consulting basis shall commence as
of the Effective Date and shall terminate on the Termination Date.

 

IV-40



--------------------------------------------------------------------------------

SCHEDULE C-3

 

Service Name:    TREASURY Service Provider:    EACH OF SUNEDISON AND SSL WILL
PROVIDE SERVICES TO THE OTHER ON CERTAIN PROJECTS AS SET FORTH BELOW

I. SCOPE OF SERVICES. The applicable Service Provider set forth in Section II.A
will provide treasury related services to the Service Recipient as detailed
herein. Representative services include, but are not limited to, the following:

 

  •   Cash Management

 

  •   Cash Application

 

  •   Cash Forecasting

 

  •   Bank Account Management

 

  •   Payment Transfers

 

  •   Treasury Workstation

 

  •   SWIFT membership

 

  •   Foreign Currency Hedging / Derivatives

 

  •   Insurance / Risk Management

 

  •   Credit Lines

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service

Provider

  

Deliverables

  

Fees

  

Term

Treasury Workstation Availability    SunEdison    SSL access to workstation and
5 user licenses    $1,923 per month    Effective Date through the earlier of 12
months or until SSL has separate license SWIFT Connectivity & Messaging   
SunEdison    SSL access to SSL related data transmitted via SWIFT (bank
balances, etc.)    $600 per month    Effective Date through the earlier of 12
months or until SSL has separate SWIFT address Trading Software    SunEdison   
Semi access to Trading Software All trading platform    $960 per month   
Effective Date through the earlier of 12 months or until SSL has separate
Trading Software License / Agreement

 

IV-41



--------------------------------------------------------------------------------

Project Description

  

Service

Provider

  

Deliverables

  

Fees

  

Term

Financial News Software    SunEdison    Access to Financial News Software
terminal    $395 per month    Effective Date through the earlier of 12 months or
until SSL has separate terminal Credit Lines    SSL    Access to Credit line for
existing outstanding letters of credit or bank guarantees    Per usage at actual
costs    Effective Date through the earlier of 12 months or until such time as
SSL has credit lines in place for existing obligations Risk Management – provide
management services related to insurance policy premiums, surety bonds and
broker fees    SunEdison    Support SSL risk management with day-to-day
operations including, but not limited to, the purchase of insurance policies
with sufficient coverage, payment of annual premiums on time to avoid lapse in
coverage and coordination with brokers    $4,000 per month for support fees   
Effective Date through the earlier of 12 months or until a new risk management
resource is hired Risk Management – Insurance coverage and claims cross billings
   SunEdison    Upon payment for new insurance renewal premiums, the insurance
premium will be split between SunEdison and SSL and the necessary amount billed
to SSL. The split will be made using the    Per actual costs   

Effective date through the earlier of 12 months or when entirely new policies
can be billed directly to SSL.

 

Claims will be reimbursed as incurred.

 

IV-42



--------------------------------------------------------------------------------

Project Description

  

Service

Provider

  

Deliverables

  

Fees

  

Term

      allocation criteria outlined in the below table. Reimbursement will be
governed per Section 2.5 of the Transition Services Agreement. Workers’
compensation claims will be reimbursed to SunEdison on an as occurrence basis
and support from the claims administrator (ACE Insurance) will be provided.   
  

 

Insurance Policies **

  

Allocation Method

D&O/Fiduciary    Revenue General Liability    Revenue Property    # Facilities &
Revenue Auto    # of Vehicles Workers Comp    Payroll $ Umbrella    Revenue
Pollution    # Facilities & Revenue Professional    Revenue Employment Practices
   Payroll $ Other    Revenue Foreign    Country-Specific (Aon to Breakout)

Broker Fees

  

Allocation Method

Casualty

   40% SSL / 60% SunEdison

Property

   40% SSL / 60% SunEdison

 

** Note: Excludes Disability – SOLAR only

 

IV-43



--------------------------------------------------------------------------------

B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SSL resources
to support the Services. Each SOW shall follow the format as provided.

b. Applicable Services:

SunEdison shall provide Services under an SOW exclusively with respect to the
following Services pursuant to the terms of the respective SOW:

 

  •   Treasury Workstation (additional implementation for which Semi employees’
assistance would be required i.e. adding journal set, connecting to additional
service providers, etc.)

c. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

d. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

e. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other’s support on an ad-hoc basis for various
matters for up to ten (10) hours per month.

b. Service Request Process:

 

  a. Certificates of Insurance: if SSL requires a certificate of insurance it
should notify SunEdison Risk Management group with sufficient notice to prepare
certificate

 

  b. Cash application: SunEdison to request assistance from SSL, as needed,
related to SunEdison’s cash application with sufficient notice

 

  c.

Cash management: if SunEdison or SSL receives cash rightfully belonging to other
party, solely on account of the transition, the Party to whom the cash
rightfully belongs shall provide an immediate demand notice to the other Party
to

 

IV-44



--------------------------------------------------------------------------------

  begin the process to transfer the cash; and the Party in receipt of the cash,
shall likewise provide immediate notice to the other Party that cash has been
received and shall be wired to an account of the other Party’s identification.

 

  d. Foreign Currency Hedge Lines of Credit: SunEdison to request assistance
from SSL with the establishment of new Lines of Credit for foreign currency
hedges with sufficient notice

c. Deliverables:

 

  a. Certificates of Insurance

 

  b. Cash application: SSL representative to assist with his/her knowledge as it
relates to SunEdison cash application, as needed

 

  c. Foreign Currency Hedge Lines of Credit: provide assistance and knowledge to
ensure SSL’s compliance with statutory requirements in order to set-up new
credit lines

 

  d. Cash management: upon the earlier of identification of cash received that
rightfully belongs to the other Party or upon notice provided the Party to whom
the cash rightfully belongs, such Party in receipt of cash shall use
commercially reasonable efforts to transfer such amounts to the correct bank
accounts and shall provide a record of the wire completion to the other Party.

d. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

e. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-45



--------------------------------------------------------------------------------

ANNEX D – FACILITIES AND ESH SERVICES

I. SCOPE OF ANNEX.

The scope of Facilities Services shall include the following list, each of which
is specifically detailed in the Annex D Schedules that follow.

 

Service Name:

   Schedule:    Service Provider

Shared Offices

   D-1    SunEdison

Shared Facilities

   D-2    SSL

Office Facilities and Project Management

   D-3    SSL

Southwest Facility Management

   D-4    SSL

ESH Services

   D-5    SSL

II. SERVICES TERM

 

  A) Term. This Annex D shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”), unless the
Services provided under an Annex D Schedule are terminated earlier in accordance
with the terms of such Annex D Schedule.

 

  B) Termination; Modification. Prior to the Termination Date, this Annex D may
only be terminated upon the mutual written consent of the parties. Any
modifications must be requested in writing and shall only be effective upon the
mutual written agreement of the parties.

 

  D) Extension. In the event that either party desires to continue receiving
Facilities Services beyond the Termination Date, the parties agree that not less
than 30 days prior to the Termination Date they will negotiate in good faith to
extend the Term of this Annex D, such extension only to be effective upon the
mutual written consent of the parties.

III. FEES

Unless otherwise specifically provided in any Annex D Schedule, the following
rates shall apply for all Services provided hereunder (“Standard Rates”): $75
per hour.

IV. ADDITIONAL TERMS AND CONDITIONS

 

  A) Access to Information; Third Party Rights.

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the Services, subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the Services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do so as part of
the Services.

 

IV-46



--------------------------------------------------------------------------------

  B) Manner of Providing Services.

Services within an Annex D Schedule can be provided in three manners: (a) on a
fixed and pre-determined basis, (b) pursuant to the terms of individual
statements of work, the scope and hourly requirements to be agreed in advance of
providing Services, but using pre-determined fixed hourly rates, or (c) on an
ad-hoc basis at the Standard Rate for a limited number of hours per month, each
according to the terms set forth in the relevant Annex D Schedule.

V. CONTACTS

Any notice or communications to be provided under this Annex D shall be
delivered in writing to the respective Liaisons specified below as provided on
Exhibit B.

 

SunEdison:   SSL:

501 Pearl Drive (City of O’Fallon)

  3000 N. South St.

St. Peters, MO 63376

  Pasadena, TX 77503

Attn: Facilities Planner

  Attn: Director, Global ESH and Facilities

 

IV-47



--------------------------------------------------------------------------------

SCHEDULE D-1

 

Service Name:      SHARED OFFICES

 

Service Provider: SUNEDISON

I. SCOPE OF SERVICES. SunEdison will provide office space to SSL at the
locations identified in Section II.A. below (“Office Location”). The Services
shall include all services covered in the underlying master lease for the
applicable Office Location that are covered by base rent and common area
maintenance charges. Utilities for office space will be based on actual cost and
allocated to the Service Recipient based on the office headcount.

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SunEdison shall provide office space to SSL at the following Office Locations:

 

Office

Location

  

Service

Provider

   Lease
Holder    Monthly Fees    Term

Singapore

   SunEdison    SunEdison Products
Singapore Pte. Ltd.    $ 20,526 USD    Effective Date
through July 31, 2014

Tokyo, Japan

   SSL    MEMC Japan LTD.    Actual cost of lease
and operating cost
charged by
the landlord as part
of the lease
agreement    Effective Date
through September 1,
2014

Chennai, India

   SunEdison    SunEdison Energy
India PVT LTD    79,266Rs
($1,258USD)    Effective Date
through 12/31/2014

Merano, Italy

   SSL    Owned by MEMC
Electronic Materials,
S.p.A.    $8,000 USD –
(calculated based on
$1,000 USD/mo for
each Solar Materials
R&D Staff located
in Merano office
complex)    Effective Date
through 12/31/2014

In addition to the Office Locations specified above, upon mutual written
agreement either party may provide additional office space to employees of the
other party. Such space will be charged at a rate of $1000 per employee per
month, which rate will cover all costs associated with use of the office space,
including rent, furniture, utilities, and other services.

Notwithstanding the Term set forth above, the Services provided with respect to
any Office Location shall immediately terminate in the event that the underlying
lease between SunEdison and the landlord of such Office Location expires or is
terminated for any reason.

 

IV-48



--------------------------------------------------------------------------------

  B) STATEMENTS OF WORK

Services provided under this Schedule D-1 shall not be available on an SOW
basis.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule D-1 shall not be available on a
miscellaneous consulting basis.

 

IV-49



--------------------------------------------------------------------------------

SCHEDULE D-2

 

Service Name:        SHARED FACILITIES

 

Service Provider:    SSL

I. SCOPE OF SERVICES. SSL will provide corporate office space and research and
development facility space to SunEdison at 501 Pearl Drive, St. Peters, Missouri
(the “Facility”) for the activities described below.

Corporate office space includes an allocation of the following local departments
and associated local occupancy costs at the Facility using the 2013 service and
utility cost allocation and methodology:

 

Cost Center    Cost Center Name    S&U Allocation Basis

1161020

   Taxes & Insurance    Depreciation

1164310

   Electricity    Electric usage

1164330

   General Utilities    Electric usage

1164340

   HVAC    Electric usage

1164350

   Utility Maintenance    Electric usage

1161110

   Employee Relations    Headcount

1161120

   ESH    Headcount

1161150

   Organization Effect.    Headcount

1164110

   Yards & Roads    Headcount

1164120

   General Plant    Headcount

1161700

   Procurement    Material Issue

1165610

   Materials Mgmt    Material Issue

Solar R&D Office and Lab Space includes an allocation of the following local
departments and local occupancy costs at the Facility using the 2013 service and
utility cost allocation methodology:

 

Cost Center    Cost Center Name    S&U Allocation Basis

1161020

   Taxes & Insurance    Depreciation

1164130

   Plant Shop    Electric usage

1164310

   Electricity    Electric usage

1164330

   General Utilities    Electric usage

1164340

   HVAC    Electric usage

1164350

   Utility Maintenance    Electric usage

1161010

   Plant Administration    Fixed %

1161310

   Systems Engineering    Fixed %

1165630

   Shipping    Fixed %

1161110

   Employee Relations    Headcount

1161120

   ESH    Headcount

1161150

   Organization Effect.    Headcount

1164110

   Yards & Roads    Headcount

1164120

   General Plant    Headcount

1161700

   Procurement    Material Issue

1165610

   Materials Mgmt    Material Issue

1164320

   RODI Water    RODI+Environ

1164410

   Environmental    RODI+Environ

 

IV-50



--------------------------------------------------------------------------------

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

SSL shall provide space at the Facility to SunEdison for the following
activities:

 

Activity

   Service
Provider   

Monthly Fees

  

Term

Corporate office space and associated occupancy costs

   SSL    Based on actual cost and 2013 allocation method using Headcount as of
the Effective Date (Budget $110,138/month)    Effective Date through December
31, 2014

Solar research and development office, labs, and associated occupancy costs

   SSL    Based on actual cost and 2013 allocation method (Budget
$127,000/month)    Effective Date through December 31, 2014

 

  B) STATEMENTS OF WORK

Services provided under this Schedule D-2 shall not be available on an SOW
basis.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule D-2 shall not be available on a
miscellaneous consulting basis.

 

IV-51



--------------------------------------------------------------------------------

SCHEDULE D-3

 

Service Name:        OFFICE MANAGEMENT AND FACILITIES PROJECT MANAGEMENT

Service Provider:   SSL

I. SCOPE OF SERVICES. SSL will provide specific technical or consulting services
related to office and facilities project management outside of the scope of
ordinary tenant services provided to SunEdison in connection with the shared
facilities space under Schedule D-2.

Project Management

Facilities Project Management Services include, but are not limited to, the
following:

 

  •   Development of project scope

 

  •   Project design specifications

 

  •   Project cost estimation

 

  •   Contract negotiation

 

  •   Schedule development

 

  •   Oversight of the actual construction work

Representative Project Management Services include, but are not limited to, the
following staff:

 

  •   Project Executive

 

  •   Project Manager

 

  •   Project Engineers/Designer

 

  •   Project Planner/Administrator

Office Management

Office management Services include , but are not limited to, the following:

 

  •   Negotiation of new leases

 

  •   Lease extensions

 

  •   Lease termination

 

  •   Tenant improvement/renovation work executed by the landlord

Representative Office Management Services include, but are not limited to, the
following staff:

 

  •   Director, Global ESH/Facilities

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

 

Project Description

   Service
Provider   

Deliverables

   Fees   

Term

Facilities Project Management Services for Belmont

   SSL    Management of Belmont 1st and 2nd floor renovation activities   
$14,000/month    Effective Date through earlier of December 31, 2014 or
completion of renovation

 

IV-52



--------------------------------------------------------------------------------

Project Description

   Service
Provider   

Deliverables

   Fees   

Term

Office Management: negotiation of new leases, lease extensions, lease
terminations and associated analysis

   SSL    Executed lease documents    $4,800/month    Effective Date through the
earlier of December 31, 2014 or termination upon hiring of office facilities
manager by SunEdison

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Facilities Project Management Services requests will be submitted to the
Director, Global ESH/Facilities with project requirements. If the SSL facilities
group accepts the request (resources are available) the facilities group will
develop an SOW and cost estimate for the project including the cost of Project
Management Services. Approval for the work will be through the SunEdison
appropriations request system for projects.

Service Recipient will use commercially reasonable efforts to provide Service
Provider with at least two (2) weeks advanced notice for the request for
Services under any SOW. Service Provider will use commercially reasonable
efforts to provide the Services within the timeframe requested by Service
Recipient in the SOW, but will not have an obligation to do so until a signed
SOW is returned to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the Services. Each SOW shall follow the format as
provided.

b. Deliverables:

Project reports, including schedule and spend status, will be issued on a
monthly basis until completion of the applicable SOW.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the following rates:

 

Project Executive

   $85 per hour

Project Manager

   $75 per hour

Project Engineer/ Designer

   $50 per hour

Project Planner/ Administrator

   $30 per hour

The fees set forth above include all direct and indirect overhead costs,
including administrative costs, except those reimbursable expenses identified
below:

 

Travel expenses

   Costs plus 3%

Non labor materials and supplies

   Costs plus 3%

 

IV-53



--------------------------------------------------------------------------------

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  C) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other party’s support on an ad-hoc basis for
various matters for up to ten (10) hours per month.

 

  •   Office Management Services

b. Service Request Process:

Services to be provided hereunder must be requested in writing to the Service
Provider’s Facilities Liaison specified herein upon not less than five (5) days’
notice.

c. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

d. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-54



--------------------------------------------------------------------------------

SCHEDULE D-4

 

Service Name:    Southwest Facility Management Service Provider:    SSL

I. SCOPE OF SERVICES. SSL will provide oversight to the facility staff located
at 6800 US Highway 75, Sherman, TX 75092 (the “Southwest Facility”) until the
Southwest Facility is sold or SunEdison has secured staffing to manage the
Southwest Facility. In addition, SSL will manage the listing brokers and
negotiation of the sale of the Southwest Facility until the site is sold or
SunEdison has secured staffing to take over such activities.

Service includes:

 

  •   Oversight of facilities staff

 

  •   Management of brokers

 

  •   Sales negotiation

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

 

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

Term

Oversight of the Southwest Facility

   SSL    Oversight of facility management and sale    $1800/month    Effective
Date through the earlier of the sale of the Southwest Facility or termination by
SunEdison.

 

  B) STATEMENT OF WORK

Services provided under this Schedule D-4 shall not be available on a
miscellaneous consulting basis.

 

  C) MISCELLANEOUS CONSULTING SERVICES

Services provided under this Schedule D-4 shall not be available on a
miscellaneous consulting basis.

 

IV-55



--------------------------------------------------------------------------------

SCHEDULE D-5

 

Service Name:    ENVIRONMENTAL SAFETY AND HEALTH CONSULTING Service Provider:   
SSL

I. SCOPE OF SERVICES. SSL will provide Environmental Safety and Health (“ESH”)
consulting and project services to SunEdison’s solar materials and energy
business units.

General ESH Consulting Services include, but are not limited to, the following
as requested by SunEdison:

 

  •   Coordination of best practices and lessons learned between SunEdison and
SSL

 

  •   Tracking of metrics

 

  •   Interface with regulatory agencies

 

  •   Sustainability program consulting

 

  •   Support for SunEdison ESH Staff on program implementation, procedure
content, permits and routine safety issues at the sites

ESH Project Services may include:

 

  •   Facility audits

 

  •   Major incident investigations

 

  •   Capital project design reviews

 

  •   Program or procedure development

 

  •   Consulting to the legal group on SunEdison Material suits in progress

Representative ESH consulting services include, but are not limited to, the
following staff:

 

  •   Director, Global ESH/Facilities

 

  •   Director, ESH Manufacturing

SunEdison shall be responsible for all business decisions related to these
Services.

II. MANNER OF PROVIDING SERVICES

 

  D) FIXED SERVICES

 

Project Description

  

Service
Provider

  

Deliverables

  

Fees

  

Term

General ESH Consulting

   SSL    See ESH consulting services above    $3200/month    Effective Date
through earlier of 12/31/2014 or until Solar Materials ESH director is hired or
termination by either party

 

IV-56



--------------------------------------------------------------------------------

  E) STATEMENTS OF WORK

a. Service Request Process:

ESH project service requests will be submitted to the Director, Global
ESH/Facilities with the project requirements. If the SSL facilities group
accepts the request (resources are available) the ESH group will develop an SOW
and cost estimate for the project. Service Recipient will approve the request in
writing.

Each SOW for services will explicitly state the scope of the Services to be
performed, the hourly expectations, the deliverables required and timing
required to perform the Services. Service Recipient will use its best efforts to
provide Service Provider with at least two (2) weeks advanced notice for the
request for Services under any SOW. Service Provider will use its best efforts
to provide the Services within the timeframe requested by Service Recipient in
the SOW, but will not have an obligation to do so until a signed SOW is returned
to Service Recipient.

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the services. Each SOW shall follow the format as
provided.

b. Deliverables:

Project reports, including schedule and spend status, will be issued on a
monthly basis until completion of the applicable SOW.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the following rates:

 

ESH Project Services

   $ 80 per hour   

The fees set forth above include all direct and indirect overhead costs,
including administrative costs, except those reimbursable expenses identified
below:

 

Travel expenses

     Costs plus 3 % 

Non labor materials and supplies

     Costs plus 3 % 

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

  F) MISCELLANEOUS CONSULTING SERVICES

a. Description:

Either party may request the other party’s support on an ad-hoc basis for
various matters for up to ten (10) hours per month.

b. Service Request Process:

Services to be provided hereunder must be requested in writing to the Service
Provider’s Facilities Liaison specified herein upon not less than five (5) days’
notice.

 

IV-57



--------------------------------------------------------------------------------

c. Fees:

Service Recipient shall pay to Service Provider hourly fees based on the
Standard Rates.

d. Term:

Services provided on a miscellaneous consulting basis shall commence as of the
Effective Date and shall terminate on the Termination Date.

 

IV-58



--------------------------------------------------------------------------------

ANNEX E – INTELLECTUAL PROPERTY SERVICES

I. SCOPE OF ANNEX.

The scope of Intellectual Property (“IP”) Services shall include the following
list, each of which is specifically detailed in the Annex E Schedules that
follow.

 

Service Name:

   Schedule:    Service Provider

Patent Management

   E-1    SSL

II. SERVICES TERM

 

  D) Term. This Annex E shall commence effective as of the Effective Date and
shall terminate on September 30, 2015 (the “Termination Date”), unless the
Services provided under an Annex E Schedule are terminated earlier in accordance
with the terms of such Annex E Schedule.

 

  E) Termination. Service Recipient may terminate this Annex E upon 30 days
written notice to Service Provider.

 

  F) Extension In the event that either party desires to continue receiving IP
Services beyond the Termination Date, the parties agree that not less than 30
days prior to the Termination Date they will negotiate in good faith to extend
this Annex E, such extension only to be effective upon the mutual written
consent of the parties.

III. FEES

The Fees for IP Services shall be as set forth in the table of Section II.A. of
Schedule E-1.

IV. ADDITIONAL TERMS AND CONDITIONS

 

  A) Access to Information; Third Party Rights.

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the Services, subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the Services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do as part of the
Services.

 

  B) Manner of Providing Services.

Services within an Annex E Schedule shall only be available on a fixed and
pre-determined basis.

 

IV-59



--------------------------------------------------------------------------------

V. CONTACTS

Any notice or communications to be provided under this Annex E shall be
delivered in writing to the respective Liaisons specified below as provided on
Exhibit B.

 

SunEdison:   SSL:

600 Clipper Drive

  501 Pearl Drive (City of O’Fallon)

Belmont, CA 94002

  St. Peters, MO 63376

Attn:    Vice President and Chief Technology Officer

      Attn:    Director, Intellectual Property

 

IV-60



--------------------------------------------------------------------------------

SCHEDULE E-1

 

Service Name:    PATENT MANAGEMENT Service Provider:    SSL

I. SCOPE OF SERVICES. SSL will provide invention disclosure and patent
application filing, maintenance and related services to SunEdison relating to
its inventions and patent portfolio with the goal of SunEdison managing its
inventions and patents without delay or inaccuracy. Service provider is not
responsible for business decisions, including those concerning whether, when, or
where to file, not to file, prosecute, or maintain an invention disclosure or a
patent application. Service Provider will in good faith provide its
recommendation on such matters upon request, but the decisions shall solely rest
with the Service Recipient.

Representative services include, but are not limited to, the following:

 

  •   Invention Disclosure Administration

 

  •   Patent Filing, Prosecution, and Maintenance Recommendations, Strategy, and
Instructions

 

  •   Patent Software Administration

 

  •   Competitive Intellectual Property (IP) Management

 

  •   IP Projects

 

  •   Training of new IP Staff

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Patent Portfolio and Invention Disclosure Management;

 

Patent Software Administration;

 

Competitive IP Management;

 

Training of new IP Staff;

 

IP Projects

   SSL   

Provide required support for Invention Disclosure Administration, Patent Filing,
Prosecution, and Maintenance Recommendations, Strategy, and Instructions;

 

Assist with administration of patent software and training of users;

 

Assist with competitive searching and analysis of results ;

 

Assist with training for new staff as required;

 

Project deliverables and reports as required.

   $13,682 per month (exclusive of associate legal fees, which will be billed
directly to the entity benefitting from such services.    Effective Date through
December 31, 2014 Software Licenses    SSL    License allocation    $1,508 per
month    Effective Date through September 30, 2015

 

IV-61



--------------------------------------------------------------------------------

ANNEX F – PROCUREMENT SERVICES

I. SCOPE OF ANNEX.

The scope of procurement Services shall include the following list, each of
which is specifically detailed in the Annex F Schedules that follow.

 

Service Name:

   Schedule:    Service Provider

General Strategic Commodities and Suppliers

   F-1    SSL

 

II. SERVICES TERM

 

  A) Term. This Annex F shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”), unless the
Services provided under an Annex F Schedule are terminated earlier in accordance
with the terms of such Annex F Schedule.

 

  D) Termination. Service Recipient may terminate this Annex F upon 30 days
written notice to Service Provider.

 

  E) Extension. In the event that either party desires to continue receiving
Services beyond the Termination Date, the parties agree that not less than 30
days prior to the Termination Date they will negotiate in good faith to extend
this Annex F, such extension only to be effective upon the mutual written
consent of the parties.

 

III. FEES

Unless otherwise specifically provided in any Annex F Schedule, the following
rates shall apply for all Services provided hereunder (“Standard Rates”): $80
per hour

IV. ADDITIONAL TERMS AND CONDITIONS

A) Access to Information; Third Party Rights.

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the Services, subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the Services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do as part of the
Services.

 

IV-62



--------------------------------------------------------------------------------

B) Manner of Providing Services.

Services within an Annex F Schedule can be provided in two manners: (a) on a
fixed and pre-determined basis or (b) pursuant to the terms of individual
statements of work, the scope and hourly requirements to be agreed in advance of
providing Services, but using pre-determined fixed hourly rates.

 

V. CONTACTS

Any notice or communications to be provided under this Annex F shall be
delivered in writing to the respective Procurement Liaisons specified below as
provided on Exhibit B.

 

SunEdison:

  

SSL:

501 Pearl Drive (City of O’Fallon)

   501 Pearl Drive (City of O’Fallon)

St. Peters, MO 63376

   St. Peters, MO 63376

Attn:    Corporate Vice President Supply Chain

   Attn:    Vice President Supply Chain

 

IV-63



--------------------------------------------------------------------------------

SCHEDULE F-1

 

Service Name:      GENERAL STRATEGIC COMMODITY NEGOTIATIONS

 

Service Provider: SSL

I. SCOPE OF SERVICES. SSL will provide commodity negotiation services to
SunEdison relating to its procurement of various commodities with the goal of
SunEdison receiving required commodities through its suppliers without delay or
inaccuracy. Business decisions impacting a particular legal arrangement, whether
in contract, purchase order, sales order, or otherwise, shall be made solely by
SunEdison or SSL, as the case may be, according to the ownership of the legal
entity directly impacted. Decisions not otherwise exclusively applicable to one
Party but legally impacting both SunEdison and SSL shall be made jointly between
Service Provider and Service Recipient, where possible. Notwithstanding the
foregoing, the Parties shall use commercially reasonable efforts to agree upon a
mutually agreeable joint decision, however neither party shall be forced to
accept a decision or the associated terms of such decision against its will. The
Parties shall therefore agree to memorialize all decisions taken in a manner
acceptable to the Liaisons appointed under this Annex.

Representative services include, but are not limited to, the following:

1. Commercial negotiations for the following strategic commodities: Graphite,
Gases, Diamond Wire, Quartz Crucibles, Wire Saw Machines and Trichlorosilane

2. Scouting and commercial negotiations for new alternative suppliers for the
above-named commodities, pursuant to an agreed upon process.

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide support to Service Recipient for the following
known matters:

 

Project Description

  

Service Provider

  

Deliverables

  

Fees

  

Term

Commercial negotiations and scouting for strategic commodities and suppliers, as
specified in Section I above    SSL   

1. Formal Quotations or Purchase Contract, quoting the Commercial conditions
(prices and payment terms) for the negotiated items.

 

2. Documented Proof of saving (or cost avoidance) as result of negotiation
process.

   $24,460 per month    Effective Date through Termination Date

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide Services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

 

IV-64



--------------------------------------------------------------------------------

Each SOW for Services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the Services. Each SOW shall follow the format as
provided.

b. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective Liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its Services
within a specific timeframe.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

IV-65



--------------------------------------------------------------------------------

ANNEX G – R&D SERVICES

I. SCOPE OF ANNEX.

The scope of research and development (“R&D”) Services shall include the
following list, each of which is specifically detailed in the Annex G Schedules
that follow.

 

Service Name:

  

Schedule:

  

Service Provider

Equipment

   G-1    Mutual – See Schedule G-1

QSR

   G-2    Mutual – See Schedule G-2

Software

   G-3    SunEdison

 

II. SERVICES TERM

 

  A) Term. This Annex G shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”), unless the
Services provided under an Annex G Schedule are terminated earlier in accordance
with the terms of such Annex G Schedule.

 

  G) Termination. Service Recipient may terminate this Annex G upon 30 days
written notice to Service Provider.

 

  H) Extension. In the event that either party desires to continue receiving R&D
Services beyond the Termination Date, the parties agree that not less than 30
days prior to the Termination Date they will negotiate in good faith to extend
this Annex G, such extension only to be effective upon the mutual written
consent of the parties.

III. FEES

Unless otherwise specifically provided in any Annex G Schedule, the following
rates shall apply for all Services provided hereunder (“Standard Rates”): $70
per hour.

IV. ADDITIONAL TERMS AND CONDITIONS

A) Access to Information; Third Party Rights.

Generally, the party receiving Services hereunder (“Service Recipient”) agrees
to promptly provide the Service Provider with all information, instructions and
access to third parties as Service Provider reasonably requires to perform the
Services. Service Recipient also agrees to ensure Service Provider is permitted
to use any third party information or intellectual property rights Service
Recipient requires Service Provider to use to perform the services subject to
the confidentiality obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the Services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do as part of the
Services.

 

IV-66



--------------------------------------------------------------------------------

  B) Manner of Providing Services.

Services within an Annex G Schedule can be provided in two manners: (a) on a
fixed and pre-determined basis, or (b) pursuant to the terms of individual
statements of work, the scope and hourly requirements to be agreed in advance of
providing services, but using pre-determined fixed hourly rates. Given the
sensitivities surrounding intellectual property and other proprietary
information involved in research and development, R&D Services provided under
this Annex G shall not be available on an ad-hoc basis.

 

V. CONTACTS

Any notice or communications to be provided under this Annex G shall be
delivered in writing to the respective R&D Liaisons specified below as provided
on Exhibit B.

 

SunEdison:

  

SSL:

501 Pearl Drive (City of O’Fallon)

   501 Pearl Drive (City of O’Fallon)

St. Peters, MO 63376

   St. Peters, MO 63376

Attn: Vice President Supply Chain & Chief Technology Officer, Solar Materials

   Attn: Vice President, SSL R&D

 

IV-67



--------------------------------------------------------------------------------

SCHEDULE G-1

 

Service Name:

 

Service Provider:

  

EQUIPMENT DESIGN

 

EACH OF SUNEDISON AND SSL WILL PROVIDE SERVICES TO THE OTHER ON CERTAIN PROJECTS
AS SET FORTH BELOW

I. SCOPE OF SERVICES. Service provider will provide the services of certain of
its employee (“Shared Employees”) to the Service Recipient for projects related
to R&D equipment in order to create designs of new equipment and/or modify the
design of existing equipment used in the production of SSL and solar silicon
wafers.

Representative services include, but are not limited to, the following:

 

  •   Create designs using 3D-solid modeling software

 

  •   Create detail part drawings, bills of materials (BOMs), and assembly
drawings so the equipment can be fabricated and assembled , with designs
including electrical as well as mechanical design with electrical BOM and
schematics and software code and associated procedures

 

  •   Modify equipment design for cost, productivity and product competitiveness

 

  •   Provide documentation of the design for this equipment and revise the
design and drawings to reduce costs and or improve design

 

  •   Perform analysis (structural analysis, heat transfer analysis, and fluid
flow solidification analysis) to assist and improve the design process using
analysis and modeling software and engineering calculations

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide Shared Employees to support Service Recipient for
the following known matters:

 

Resource

  

Service Provider

  

Project/Technology

  

Time allocated to
Service Recipient

  

Fees

  

Term

Fellow    SunEdison    Modules/Polysilicon Support    10%    $1155/month   
Effective Date through December 31, 2014 Equipment R&D Director    SunEdison   
Equipment R&D for Semi and Solar projects    10%    $1155/month    Effective
Date through December 31, 2014 Associate Fellow    SSL    Hot Zone Design    50%
   $5775/month    Effective Date through December 31, 2014

 

IV-68



--------------------------------------------------------------------------------

Staff Engineer for electrical design    SSL    Electrical Design and Dopant
Design    10%    $1155/month    Effective Date through December 31, 2014
Mechanical Engineer – Crystal    SSL    Mechanical Design, Crystal    10%   
$1155/month    Effective Date through December 31, 2014 Fellow    SSL   
Polisher Upgrade    10%    $1155/month    Effective Date through December 31,
2014 Staff Engineer – Controls    SunEdison    Advanced Poly Technology    20%
   $2310/month    Effective Date through December 31, 2014

 

  B) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SSL resources
to support the services. Each SOW shall follow the format as provided.

b. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

IV-69



--------------------------------------------------------------------------------

SCHEDULE G-2

 

Service Name:

 

Service Provider:

  

QUALITATIVE SILICON RESEARCH (“QSR”)

 

EACH OF SUNEDISON AND SSL WILL PROVIDE SERVICES TO THE OTHER ON CERTAIN PROJECTS
AS SET FORTH BELOW

I. SCOPE OF SERVICES. Service provider will provide the services of certain of
its employee (“Shared Employees”) to the Service Recipient for projects related
to R&D QSR.

Representative services include, but are not limited to, the following:

 

  •   Computational assistance and theoretical studies in silicon

 

  •   Modeling of silicon processes

 

  •   CFD modeling

 

  •   Defect dynamic simulations

II. MANNER OF PROVIDING SERVICES

 

  C) FIXED SERVICES

Service Provider shall provide Shared Employees to support Service Recipient for
the following known matters:

 

Resource

  

Service Provider

  

Project/Tehcnology

  

Time allocated to
Service Recipient

  

Fees

  

Term

Fellow    SunEdison    Polysilicon Technology    10%    $1155/month    Effective
Date through December 31, 2014 Associate Fellow    SunEdison    Modules    10%
   $1155/month    Effective Date through December 31, 2014 Associate Fellow   
SunEdison    Advanced Crystal    10%    $1155/month    Effective Date through
December 31, 2014 Staff Engineer – Defect Simulation    SSL    Advanced Crystal
and Defect Model    40%    $4620/month    Effective Date through December 31,
2014 Senior Fellow    SSL    Slicing/Chipping    50%    $5775/month    Effective
Date through December 31, 2014

 

IV-70



--------------------------------------------------------------------------------

Staff Engineer    SunEdison    Slicing    20%    $2310/month    Effective Date
through December 31, 2014 Staff Engineer – CFD    SSL    Defect Analysis    30%
   $3465/month    Effective Date through December 31, 2014 Senior Fellow –
Cleaning    SunEdison    Slicing and Cleaning    20%    $2310/month    Effective
Date through December 31, 2014 Senior Fellow – Crystal    SSL    Advanced
Crystal    80%    $9240/month    Effective Date through December 31, 2014
Director of Metrology    SSL    Metrology    30%    $3465/month    Effective
Date through December 31, 2014

 

  D) STATEMENTS OF WORK

a. Service Request Process:

Service Provider shall provide services only upon the written request of Service
Recipient under a SOW. Service Recipient will use commercially reasonable
efforts to provide Service Provider with at least two (2) weeks advanced notice
for the request for Services under any SOW. Service Provider will use
commercially reasonable efforts to provide the Services within the timeframe
requested by Service Recipient in the SOW, but will not have an obligation to do
so until a signed SOW is returned to Service Recipient.

Each SOW for services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the SSL resources
to support the services. Each SOW shall follow the format as provided.

b. Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

c. Fees:

Unless otherwise provided in the respective SOW, Service Recipient shall pay to
Service Provider hourly fees based on the Standard Rates.

 

IV-71



--------------------------------------------------------------------------------

d. Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date.

 

IV-72



--------------------------------------------------------------------------------

SCHEDULE G-3

 

Service Name:

 

Service Provider:

  

SOFTWARE

 

SUNEDISON

I. SCOPE OF SERVICES. SunEdison will provide SSL the right to use certain
software (“Shared Software”) for projects related to R&D QSR.

II. MANNER OF PROVIDING SERVICES

 

  A) FIXED SERVICES

Service Provider shall provide Shared Software to support Service Recipient as
set forth below:

 

Shared Software

  

Service Provider

  

Time allocated to

Service Recipient

  

Fees

  

Term

QSR CFD    SunEdison    40%    $5853/month    Effective Date through December
31, 2014 QSR – Engineering Modeler    SunEdison    40%    $107/month   
Effective Date through December 31, 2014 QSR – CFD – 2D    SunEdison    35%   
$3500/month    Effective Date through December 31, 2014 QSR – CFD Physics   
SunEdison    20%    $125/month    Effective Date through December 31, 2014 QSR –
Graphic Analyzeer    SunEdison    50%    $96/month    Effective Date through
December 31, 2014 QSR – Computer Cluster    SunEdison    40%    $1521/month   
Effective Date through December 31, 2014 Equipment Design – CAD1    SunEdison   
40%    $3809/month    Effective Date through December 31, 2014 Equipment Design
– CAD2    SunEdison    50%    $4060/month    Effective Date through December 31,
2014 Equipment Design – Electrical Design SW    SunEdison    55%    $1482/month
   Effective Date through December 31, 2014

 

IV-73



--------------------------------------------------------------------------------

ANNEX H – MISCELLANEOUS SERVICES

I. SCOPE OF ANNEX.

This Annex H shall apply to any Services not specifically provided for under
another Annex hereto. Any Services provided under Annex A – G are expressly
excluded from this Annex H and shall not be available to either party hereunder,
the availability and terms of such Services being provided for under the
applicable Annex.

II. STATEMENTS OF WORK

All Services provided under this Annex H shall be provided by a party (the
“Service Provider”) pursuant to the terms of individual statements of work
(“SOW”), the scope and hourly requirements to be agreed in advance of providing
Services.

 

  A) Service Request Process:

Service Provider shall provide services only upon the written request of the
other party (“Service Recipient”) under a separate SOW. Service Recipient will
use its commercially reasonable efforts to provide Service Provider with at
least two (2) weeks advanced notice for the request for Services under any SOW.
Service Provider will use its commercially reasonable efforts to provide the
Services within the timeframe requested by Service Recipient in the SOW, but
will not have an obligation to do so until a signed SOW is returned to Service
Recipient.

Each SOW for services shall include a clear statement of requirements, which
shall include timing for assistance, the identified issue or problem statement,
the expected deliverables to be delivered, the estimated hours of Services
required or the cap of hours if such a limitation exists, and the Service
Provider resources to support the Services. Each SOW shall follow the format as
provided.

 

  B) Deliverables:

Deliverables, work-product and the timing for delivery shall be agreed upon
between the respective liaisons in advance of providing the Services and shall
be set forth in the applicable SOW. In the absence of a specific request to
provide a deliverable, no document, report or tangible documentation shall be
required to be provided by Service Provider to Service Recipient. Additionally,
in the absence of specific timing for completion of the services or providing
the Deliverable, Service Provider shall not be obligated to perform its services
within a specific timeframe.

 

  C) Term:

Unless otherwise provided in the respective SOW, each SOW shall terminate on the
Termination Date (as hereinafter defined).

III. SERVICES TERM

 

  A) Term. This Annex H shall commence effective as of the Effective Date and
shall terminate on December 31, 2014 (the “Termination Date”).

 

  B) Termination. Neither party may terminate this Annex H prior to the
Termination Date.

 

  C) Extension. In the event that either party desires to continue receiving
Services beyond the Termination Date, the parties agree that not less than 30
days prior to the Termination Date they will negotiate in good faith to extend
this Annex H, such extension only to be effective upon the mutual written
consent of the parties.

 

IV-74



--------------------------------------------------------------------------------

IV. FEES

The rates for Services provided hereunder shall be set forth in an individual
SOW.

V. ADDITIONAL TERMS AND CONDITIONS

A) Access to Information; Third Party Rights.

Generally, the Service Recipient agrees to promptly provide the Service Provider
with all information, instructions and access to third parties as Service
Provider reasonably requires to perform the services. Service Recipient also
agrees to ensure Service Provider is permitted to use any third party
information or intellectual property rights Service Recipient requires Service
Provider to use to perform the services, subject to the confidentiality
obligations contained herein.

Service Recipient agrees to ensure that all information provided to Service
Provider is accurate, complete and not misleading as Service Provider will rely
upon this information to perform the services and will not verify it in any way,
except to the extent Service Provider has expressly agreed to do as part of the
services.

VI. CONTACTS

Any requests for Services under this Annex H shall be directed to the Primary
Liaison listed on Schedule A, who shall direct the request to the appropriate
representative for such Service.

 

IV-75